Exhibit 10.1

 

ASSET PURCHASE AGREEMENT

 

 

dated May 16, 2005

 

 

between

 

 

BLUESTONE TELEVISION, INC.

 

and

 

SINCLAIR PROPERTIES, LLC

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1:

CERTAIN DEFINITIONS

 

1.1.

Terms Defined in this Section

 

1.2.

Terms Defined Elsewhere in this Agreement

 

1.3.

Rules of Construction

 

SECTION 2:

SALES AND TRANSFER OF ASSETS; ASSET VALUE

 

2.1.

Agreement to Sell and Transfer

 

2.2.

Excluded Assets

 

2.3.

Purchase Price Calculation

 

2.4.

Payment of Purchase Price

 

2.5.

Assumption of Liabilities and Obligations

 

SECTION 3:

REPRESENTATIONS AND WARRANTIES OF SELLER

 

3.1.

Organization and Authority of Seller

 

3.2.

Authorization and Binding Obligation

 

3.3.

Absence of Conflicting Agreements; Consents

 

3.4.

Governmental Licenses

 

3.5.

Real Property

 

3.6.

Tangible Personal Property

 

3.7.

Contracts

 

3.8.

Intangibles

 

3.9.

Title to Properties

 

3.10.

Financial Statements

 

3.11.

Taxes

 

3.12.

Insurance

 

3.13.

Reports

 

3.14.

Personnel and Employee Benefits

 

3.15.

Claims and Legal Actions

 

3.16. [a05-9436_1ex10d1.htm#a31627]

Environmental Compliance [a05-9436_1ex10d1.htm#a31627]

 

3.17. [a05-9436_1ex10d1.htm#a31728]

Compliance with Laws [a05-9436_1ex10d1.htm#a31728]

 

3.18. [a05-9436_1ex10d1.htm#a31829]

Absence of Certain Changes or Events [a05-9436_1ex10d1.htm#a31829]

 

 

i

--------------------------------------------------------------------------------


 

3.19. [a05-9436_1ex10d1.htm#a3191]

Broker [a05-9436_1ex10d1.htm#a3191]

 

3.20. [a05-9436_1ex10d1.htm#a3202]

Transactions with Affiliates [a05-9436_1ex10d1.htm#a3202]

 

SECTION 4: [a05-9436_1ex10d1.htm#aSECTION43]

REPRESENTTIONS AND WARRANTIES OF BUYER [a05-9436_1ex10d1.htm#aSECTION43]

 

4.1. [a05-9436_1ex10d1.htm#a414]

Organization, Standing and Authority [a05-9436_1ex10d1.htm#a414]

 

4.2. [a05-9436_1ex10d1.htm#a425]

Authorization and Binding Obligation [a05-9436_1ex10d1.htm#a425]

 

4.3. [a05-9436_1ex10d1.htm#a436]

Absence of Conflicting Agreements and Required Consents
[a05-9436_1ex10d1.htm#a436]

 

4.4. [a05-9436_1ex10d1.htm#a447]

Brokers [a05-9436_1ex10d1.htm#a447]

 

4.5. [a05-9436_1ex10d1.htm#a458]

WARN Act [a05-9436_1ex10d1.htm#a458]

 

4.6. [a05-9436_1ex10d1.htm#a469]

Buyer’s Defined Contribution Plan [a05-9436_1ex10d1.htm#a469]

 

SECTION 5: [a05-9436_1ex10d1.htm#aSECTION510]

 

 

SECTION 6: [a05-9436_1ex10d1.htm#aSECTION611]

SPECIAL COVENANTS AND AGREEMENTS [a05-9436_1ex10d1.htm#aSECTION611]

 

6.1. [a05-9436_1ex10d1.htm#a6112]

Confidentiality [a05-9436_1ex10d1.htm#a6112]

 

6.2. [a05-9436_1ex10d1.htm#a6213]

Cooperation [a05-9436_1ex10d1.htm#a6213]

 

6.3. [a05-9436_1ex10d1.htm#a6314]

Accounts Receivable [a05-9436_1ex10d1.htm#a6314]

 

6.4. [a05-9436_1ex10d1.htm#a6415]

Allocation of Purchase Price [a05-9436_1ex10d1.htm#a6415]

 

6.5. [a05-9436_1ex10d1.htm#a6516]

Access to Books and Records after Closing [a05-9436_1ex10d1.htm#a6516]

 

6.6. [a05-9436_1ex10d1.htm#a6617]

Employee Matters [a05-9436_1ex10d1.htm#a6617]

 

6.7. [a05-9436_1ex10d1.htm#a6718]

Public Announcements [a05-9436_1ex10d1.htm#a6718]

 

6.8. [a05-9436_1ex10d1.htm#a6819]

Bulk Sales Law [a05-9436_1ex10d1.htm#a6819]

 

6.9. [a05-9436_1ex10d1.htm#a6920]

Title Insurance [a05-9436_1ex10d1.htm#a6920]

 

6.10. [a05-9436_1ex10d1.htm#a61021]

Surveys [a05-9436_1ex10d1.htm#a61021]

 

6.11. [a05-9436_1ex10d1.htm#a61122]

Non-Solicitation [a05-9436_1ex10d1.htm#a61122]

 

6.12. [a05-9436_1ex10d1.htm#a61223]

Assignment of the Station Studio Lease [a05-9436_1ex10d1.htm#a61223]

 

6.13 [a05-9436_1ex10d1.htm#a61324]

Control of the Station [a05-9436_1ex10d1.htm#a61324]

 

6.14. [a05-9436_1ex10d1.htm#a61425]

SBG Guaranty [a05-9436_1ex10d1.htm#a61425]

 

6.15. [a05-9436_1ex10d1.htm#a61526]

Network Discussions [a05-9436_1ex10d1.htm#a61526]

 

6.16. [a05-9436_1ex10d1.htm#a61627]

Deferred Consents [a05-9436_1ex10d1.htm#a61627]

 

SECTION 7: [a05-9436_1ex10d1.htm#aSECTION728]

CONDITIONS TO OBLIGATIONS OF BUYER AND SELLER [a05-9436_1ex10d1.htm#aSECTION728]

 

7.1. [a05-9436_1ex10d1.htm#a7129]

Conditions to Obligations of Buyer [a05-9436_1ex10d1.htm#a7129]

 

7.2. [a05-9436_1ex10d1.htm#a7230]

Conditions to Obligations of Seller [a05-9436_1ex10d1.htm#a7230]

 

SECTION 8: [a05-9436_1ex10d1.htm#aSECTION831]

CLOSING AND CLOSING DELIVERIES [a05-9436_1ex10d1.htm#aSECTION831]

 

 

ii

--------------------------------------------------------------------------------


 

8.1. [a05-9436_1ex10d1.htm#a811]

Closing [a05-9436_1ex10d1.htm#a811]

 

8.2. [a05-9436_1ex10d1.htm#a822]

Deliveries by Seller [a05-9436_1ex10d1.htm#a822]

 

8.3. [a05-9436_1ex10d1.htm#a833]

Deliveries by Buyer [a05-9436_1ex10d1.htm#a833]

 

SECTION 9: [a05-9436_1ex10d1.htm#aSECTION94]

 

 

SECTION 10: [a05-9436_1ex10d1.htm#aSECTION105]

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION; CERTAIN REMEDIES
[a05-9436_1ex10d1.htm#aSECTION105]

 

10.1. [a05-9436_1ex10d1.htm#a1016]

Survival Of Representations [a05-9436_1ex10d1.htm#a1016]

 

10.2. [a05-9436_1ex10d1.htm#a1027]

Indemnification by Seller [a05-9436_1ex10d1.htm#a1027]

 

10.3 [a05-9436_1ex10d1.htm#a1038]

Indemnification by Buyer [a05-9436_1ex10d1.htm#a1038]

 

10.4. [a05-9436_1ex10d1.htm#a1049]

Procedure for Indemnification [a05-9436_1ex10d1.htm#a1049]

 

10.5. [a05-9436_1ex10d1.htm#a10510]

Certain Limitations [a05-9436_1ex10d1.htm#a10510]

 

10.6. [a05-9436_1ex10d1.htm#a10611]

Tax Treatment of Indemnity Payments [a05-9436_1ex10d1.htm#a10611]

 

SECTION 11: [a05-9436_1ex10d1.htm#aSECTION1112]

MISCELLANEOUS [a05-9436_1ex10d1.htm#aSECTION1112]

 

11.1. [a05-9436_1ex10d1.htm#a11113]

Fees and Expenses; Transfer Taxes [a05-9436_1ex10d1.htm#a11113]

 

11.2. [a05-9436_1ex10d1.htm#a11214]

Notices [a05-9436_1ex10d1.htm#a11214]

 

11.3. [a05-9436_1ex10d1.htm#a11315]

Benefit and Binding Effect [a05-9436_1ex10d1.htm#a11315]

 

11.4. [a05-9436_1ex10d1.htm#a11416]

Further Assurances [a05-9436_1ex10d1.htm#a11416]

 

11.5. [a05-9436_1ex10d1.htm#a11517]

GOVERNING LAW [a05-9436_1ex10d1.htm#a11517]

 

11.6. [a05-9436_1ex10d1.htm#a11618]

Entire Agreement [a05-9436_1ex10d1.htm#a11618]

 

11.7. [a05-9436_1ex10d1.htm#a11719]

Waiver of Compliance; Consents [a05-9436_1ex10d1.htm#a11719]

 

11.8. [a05-9436_1ex10d1.htm#a11820]

Headings [a05-9436_1ex10d1.htm#a11820]

 

11.9. [a05-9436_1ex10d1.htm#a11921]

Counterparts [a05-9436_1ex10d1.htm#a11921]

 

 

iii

--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated May 16, 2005, is made by
and between BlueStone Television, Inc., a Pennsylvania corporation (“Buyer”) and
Sinclair Properties, LLC, a Virginia limited liability company (“Seller”).

 

R E C I T A L S:

 

WHEREAS, Seller owns certain broadcasting assets used in connection with the
operation of analog television broadcast station WEMT (TV) and digital
television broadcast Station WEMT-DT, both serving Greenville, Tennessee
(together, the “Station”), as described in more detail in Section 2 of this
Agreement; and

 

WHEREAS, the parties hereto desire to enter into this Agreement to provide for
the sale, assignment, and transfer by Seller to Buyer of the Purchased Assets
(defined below), as provided by the terms and conditions of this Agreement; and

 

WHEREAS, concurrently with the consummation of the transactions contemplated by
this Agreement, Seller and WEMT Licensee L.P. (“Licensee”) are entering into
(i) an asset purchase agreement (the “WEMT License Agreement”) with Aurora
Broadcasting, Inc. (“Aurora”) to sell, assign and transfer to Aurora, upon
approval of the FCC, the WEMT License Assets (defined below), and (ii) a Joint
Sales and Shared Services Agreement (“JSA”) with Appalachian Broadcasting
Corporation (“Appalachian”), an Affiliate of Buyer, pursuant to which
Appalachian will make certain of the Purchased Assets (which it will acquire
from Buyer) and certain services and personnel available to Licensee and Seller
for the day to day operation of the Station pending the close of the sale of the
WEMT License Assets to Aurora.

 

A G R E E M E N T S:

 

In consideration of the above recitals and of the mutual agreements and
covenants contained in this Agreement, the parties to this Agreement, intending
to be bound legally, agree as follows:

 

SECTION 1:  CERTAIN DEFINITIONS

 

1.1.                              Terms Defined in this Section.  The following
terms, as used in this Agreement, have the meanings set forth in this Section:

 

“Accounts Receivable” means the rights of Seller as of the Closing Date to
payment in cash for the sale of advertising time and other goods and services by
the Station prior to the Closing Date.

 

“Affiliate” means, with respect to any Person, (a) any other Person that,
directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with such Person, or (b) an officer or
director of such Person or of an Affiliate of such

 

1

--------------------------------------------------------------------------------


 

Person within the meaning of clause (a) of this definition.  For purposes of
clause (a) of this definition, (i) a Person shall be deemed to control another
Person if such Person (A) has sufficient power to enable such Person to elect a
majority of the board of directors of such Person, or (B) owns a majority of the
beneficial interests in income and capital of such Person; and (ii) a Person
shall be deemed to control any partnership of which such Person is a general
partner, and (iii) a Person shall be deemed to control any limited liability
company of which such Person is a managing member..

 

“Assumed Contracts” means (a) all Contracts set forth on Schedule 3.7,
(b) Contracts entered into in the ordinary course of business by Seller prior to
the date of this Agreement with advertisers for the sale of advertising time or
production services for cash at rates consistent with past practices,
(c) Contracts entered into in the ordinary course of business by Seller prior to
the date of this Agreement which are not required to be included on Schedule 3.7
by reason of the exceptions to disclosure set forth in Section 3.7.  Assumed
Contracts shall not include any of the Excluded Contracts or the WEMT License
Assets.

 

“Business Licenses” means all licenses, permits, construction permits and other
authorizations issued by any Governmental Authority to Seller currently in
effect and used in connection with the conduct of the business or operations of
the Station, except for FCC Licenses.

 

“Closing” means the consummation of the sale and acquisition of the Purchased
Assets pursuant to this Agreement on the Closing Date in accordance with the
provisions of Section 8.1.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Communications Act” means the Communications Act of 1934, as amended.

 

“Consents” means the consents, permits, or approvals of government authorities
and other third parties necessary to transfer the Purchased Assets to Buyer or
otherwise to consummate the transactions contemplated by this Agreement.

 

“Contaminant” shall mean and include any pollutant, contaminant, hazardous
substance or material (as defined in any of the Environmental Laws), toxic
substances (as defined in any of the Environmental Laws), asbestos or asbestos
containing material, urea formaldehyde, polychlorinated biphenyls, regulated
substances and wastes, radioactive materials, and petroleum or petroleum
by-products, including crude oil or any fraction thereof, except the term
“Contaminant” shall not include small quantities of maintenance, and cleaning
customary for the operation of television stations and maintained in compliance
with all Environmental Laws in the ordinary course of business.

 

“Contracts” means all contracts, consulting agreements, employment agreements,
non-governmental licenses and other agreements, commitments or instruments
(including leases, subleases and licenses of personal or real property), written
or oral (including any amendments and other modifications thereto) to which
Seller is a party or that are binding upon Seller, that relate to or affect the
Purchased Assets, and that are in effect on the date of this Agreement,
including, without limitation, those listed on Schedule 3.7 hereto.

 

2

--------------------------------------------------------------------------------


 

“Effective Time” means 12:01 a.m., Eastern time, on the Closing Date.

 

“Environmental Laws” shall mean and include, but not be limited to, any
applicable federal, state or local law, statute, charter, ordinance, rule or
regulation or any governmental agency interpretation, policy or guidance,
including without limitation applicable safety/environmental/health laws such as
but not limited to the Resource Conservation and Recovery Act of 1976,
Comprehensive Environmental Response Compensation and Liability Act, Federal
Emergency Planning and Community Right-to-Know Law, the Clean Air Act, the Clean
Water Act, and the Toxic Substance Control Act, as any of the foregoing have
been amended, and any permit, order, directive, court ruling or order or consent
decree applicable to or affecting the Real Property or any other property (real
or personal) used by or relating to the Station promulgated or issued pursuant
to any Environmental Laws which pertains to, governs, or controls the
generation, storage, disposal, remediation or removal of Contaminants or
otherwise regulates the protection of health and the environment including, but
not limited to, any of the following activities, whether on site or off site if
such could materially adversely affect the site:  (i) the emission, discharge,
release, spilling or dumping of any Contaminant into the air, surface water,
ground water, soil or substrata; or (ii) the use, generation, processing, sale,
recycling, treatment, handling, storage, disposal, transportation, labeling or
any other management of any Contaminant.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means any entity which together with the Seller would be
deemed a single employer within the meaning of Sections 414(b), (c) or (m) of
the Code or Section 4001 of ERISA.

 

“Excluded Contracts” shall have the meaning set forth in Section 2.2(j).

 

“Excluded Tangible Personal Property” means (i) the Tangible Personal Property
listed on Schedule 3.6(a) under the heading “Excluded Tangible Personal
Property”, (ii) any tangible personal property not located on or about the Real
Property and used primarily in the operation of any television broadcast station
owned, operated or programmed by Seller or any Affiliate of Seller, other than
the Station, (iii) any tangible personal property located at 2000 W. 41st
Street, Baltimore, Maryland 21211 or 10706 Beaver Dam Road, Hunt Valley,
Maryland 21030 in the ordinary course, and (iv) the Tangible Personal Property
included in the WEMT License Assets.

 

“FCC” means the Federal Communications Commission.

 

“FCC Licenses” means those licenses, permits, construction permits and other
authorizations issued by the FCC to Licensee in connection with the business and
operations of the Station.

 

“GAAP” means generally accepted accounting principals in the United States,
consistently applied in accordance with past practices.

 

“Governmental Authority” shall mean any government, any governmental entity,
department, commission, board, agency or instrumentality and any court, tribunal
or judicial or arbitral body, whether state or local, but not federal.

 

3

--------------------------------------------------------------------------------


 

“Intangibles” means all copyrights, trademarks, trade names, domain names,
service marks, service names, licenses, patents, trade secrets, permits,
jingles, proprietary information, technical information and data, and other
similar intangible property rights and interests (and any goodwill associated
with any of the foregoing) applied for, issued to, or owned by Seller or under
which Seller is licensed or franchised and that are used in the business and
operations of the Station.

 

“Knowledge” or any derivative thereof with respect to the Seller means, the
actual knowledge of the President and Chief Executive Officer or the Chief
Financial Officer of Seller or SBG, and any other employee of Seller or SBG
designated as a “vice president” or the General Manager, the Regional Controller
assigned to the Station or Chief Engineer of the Station.

 

“Laws” means any federal, state, local, municipal, foreign, international,
multi-national, self-regulatory organization, or other administrative order,
constitution, law, ordinance, principle of common law, rule, regulation,
statute, treaty, by-laws, or the like.

 

“Leased Real Property” means all real property and all buildings and other
improvements thereon and appurtenant thereto leased or held by Seller and used
in the business or operation of the Station.

 

“Licenses” means Business Licenses and FCC Licenses.

 

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation, security
interest, encumbrance, conditional sales agreements, claim, charge, or other
lien of any kind, whether voluntarily incurred or arising by operation of law or
otherwise, affecting any assets or property.

 

“Loss” means, with respect to any Person, any and all costs or expenses,
obligations, liabilities, demands, claims, settlement payments, awards,
judgments, fines, penalties, interest, deficiencies, causes of action, damages,
and reasonable out-of-pocket expenses, including court costs and reasonable
attorneys’ fees, whether or not arising out of a third party claim, suffered,
paid or incurred by such Person.

 

“Market Cable Systems” shall mean all U.S. cable television systems located
within any particular Station’s market, as defined in Section 76.55 of the FCC
regulations.

 

“Material Adverse Effect” means a material adverse effect on the business,
assets, liabilities, operations or financial condition of the Station, taken as
a whole, except for any such material adverse effect resulting from (a) general
economic conditions applicable to the national television broadcast industry,
(b) general conditions in the market in which the Station operates, or
(c) circumstances that are not likely to recur and which circumstances (as well
as any consequences thereof) have been substantially remedied.

 

“Owned Real Property” means all real property and all buildings and other
improvements thereon and appurtenant thereto owned by Seller and used in the
business or operations of the Station.

 

“Permitted Encumbrances” means (a) encumbrances of a landlord, or other
statutory lien not yet due and payable, or a landlord’s liens arising in the
ordinary course of business,

 

4

--------------------------------------------------------------------------------


 

(b) encumbrances arising in connection with equipment or maintenance financing
or leasing under the terms of the Contracts set forth on the Schedules, which
Contracts have been delivered  to Buyer, (c) encumbrances for Taxes not yet
delinquent or which are being contested in good faith and by appropriate
proceedings if adequate reserves with respect thereto are maintained on Seller’s
books in accordance with generally accepted accounting principles, or
(d) encumbrances that do not materially detract from the value of any of the
Purchased Assets or materially interfere with the use thereof as currently used.

 

“Person” means an individual, corporation, association, partnership, limited
partnership, joint venture, trust, estate, limited liability company, limited
liability partnership, or other entity or organization.

 

“Purchased Assets” means the assets to be transferred or otherwise conveyed by
Seller to Buyer under this Agreement, as specified in Section 2.1.

 

“Real Property” means all real property and all buildings and other improvements
thereon and appurtenant thereto, whether or not owned, leased or held by Seller
and used in the business or operations of the Station.

 

“Real Property Interests” means all interests in Owned Real Property and Leased
Real Property, including fee estates, leaseholds and subleaseholds, purchase
options, easements, licenses, rights to access, and rights of way, and all
buildings and other improvements thereon and appurtenant thereto, owned or held
by Seller that are used in the business or operations of the Station.

 

 “SBG” means Sinclair Broadcast Group, Inc.

 

“Seller Party” means Seller, SBG or any Affiliate of SBG, to the extent such
Person is a party to an Assumed Contract.

 

“Tangible Personal Property” means all machinery, equipment, tools, vehicles,
furniture, leasehold improvements, office equipment, plant, inventory, spare
parts and other tangible personal property (together with any machinery and
equipment warranties) owned or held by Seller that is used in the conduct of the
business or operations of the Station and located on or about the Real Property,
but excluding the Excluded Tangible Personal Property.

 

“Tax” means any federal, state, local, or foreign income, gross receipts,
windfall profits, severance, property, production, sales, use, license, excise,
franchise, capital, transfer, employment, withholding, or other tax or similar
governmental assessment or charge of any kind whatsoever (including any Tax
liability incurred or borne as a transferee or successor or by Contract, or
otherwise), together with any interest, additions, or penalties with respect
thereto and any interest in respect of such additions or penalties.

 

“Tax Return” means any tax return, declaration of estimated tax, tax report or
other tax statement, or any other similar filing required to be submitted to any
governmental authority with respect to any Tax.

 

5

--------------------------------------------------------------------------------


 

“WEMT License Agreement” means the Asset Purchase Agreement dated as of the date
of this Agreement among Seller, Licensee and Aurora, relating to the sale of the
WEMT License Assets.

 

“WEMT License Assets” means (a) the FCC Licenses, (b) Station Affiliation
Agreement between Fox Broadcasting Company, on behalf of itself, Fox Children’s
Network, Inc., and Fox News Network, L.L.C., and Licensee, dated July 1, 2002,
or any successor or renewal thereto, (c) the film and programming agreements
applicable to the Station’s programming, (d) any other assets identified in the
WEMT License Agreement, (e) all Intangibles, (f) the lease for the Real Property
where Seller’s tower is located at Walker Mountain.

 

1.2.                              Terms Defined Elsewhere in this Agreement. 
For purposes of this Agreement, the following terms have the meanings set forth
in the sections indicated:

 

Assumed Liabilities

Section 2.5

Aurora

Recitals

Balance Sheet Date

Section 3.9

Benefit Arrangement

Section 3.14(a)(v)

Benefit Plans

Section 3.14(a)(ii)

Buyer

Preamble

Buyer’s Plan

Section 4.6

Claimant

Section 10.4

Closing Date

Section 8.1(a)

Collection Period

Section 6.3(a)

Employees

Section 3.14(a)

Excluded Assets

Section 2.2

Financial Statements

Section 3.9

Indemnity Cap

Section 10.5

Indemnifying Party

Section 10.4

Independent Auditor

Section 2.3(c)(iii)

JSA

Recitals

Licensee

Recitals

Multiemployer Plan

Section 3.14(a)(ii)

Pension Plan

Section 3.14(a)(iii)

Purchase Price

Section 2.3(a)

Retained Liabilities

Section 2.5

 

6

--------------------------------------------------------------------------------


 

Seller

Preamble

Station

Recitals

Threshold Amount

Section 10.5

Title Commitment

Section 6.9

Transferred Employees

Section 6.6

Welfare Plan

Section 3.14(a)(i)

 

1.3.                              Rules of Construction.  Words used in this
Agreement, regardless of the gender and number specifically used, shall be
deemed and construed to include any other gender and any other number as the
context requires.  As used in this Agreement, the word “including” is not
limiting and the word “or” is not exclusive.  Except as specifically otherwise
provided in this Agreement in a particular instance, a reference to a Section,
Exhibit, or Schedule is a reference to a Section of this Agreement, an Exhibit,
or a Schedule hereto, as the case may be, and the terms “hereof,” “herein,” and
other like terms refer to this Agreement as a whole, including the Schedules and
Exhibits to this Agreement, and not solely to any particular part of this
Agreement.  The descriptive headings in this Agreement are inserted for
convenience of reference only and are not intended to be a part of or to affect
the meaning or interpretation of this Agreement.

 

SECTION 2:  SALE AND TRANSFER OF ASSETS; ASSET VALUE

 

2.1.                              Agreement to Sell and Transfer.  Subject to
the terms and conditions set forth in this Agreement, Seller hereby agrees to
transfer, convey, assign, and deliver to Buyer on the Closing Date, and Buyer
agrees to acquire, all of Seller’s right, title, and interest in and to the
tangible assets located on or about the Real Property and all of the intangible
assets, in either case owned or used in connection with the conduct of the
business or operations of the Station, but excluding the WEMT License Assets and
the Excluded Assets described in Section 2.2, free and clear of any Liens
(except for Permitted Encumbrances), including Seller’s right, title and
interest in and to the following:

 

(a)                                  the Tangible Personal Property;

 

(b)                                 the Owned Real Property;

 

(c)                                  the Assumed Contracts;

 

(d)                                 the Business Licenses, if any;

 

(e)                                all claims, causes of action, choses in
action, rights of recovery, rights of set-off or recoupment of or available to
Seller relating to the Purchased Assets to the extent they relate to the period
after the Effective Time; and

 

(f)                                    all books of account and other records
relating to the Purchased Assets, including executed copies (if available) of
the Assumed Contracts, employment records (to the extent permitted by applicable
law), customer files, lists, plats, purchase and sales records, advertising

 

7

--------------------------------------------------------------------------------


 

records, creative materials, advertising and promotional material, in each case
to the extent relating to the business or the operation of the Station, but
excluding all records relating to the WEMT License Assets.

 

Buyer and Seller acknowledge that, notwithstanding anything to the contrary
herein, all WEMT License Assets constituting assets owned or used in connection
with the Seller’s conduct of the business or the operation of the Station shall
not be sold, assigned or transferred to Buyer hereunder but rather shall be
subject to the sale, assignment or transfer to Aurora under the WEMT License
Agreement in accordance with the terms thereof.

 

2.2.                              Excluded Assets.  The Purchased Assets shall
exclude the following (collectively, the “Excluded Assets”), as the same may
exist at the Effective Time:

 

(a)                                  Seller’s cash, cash equivalents and
deposits, all interest payable in connection with any such items and rights in
and to bank accounts, marketable and other securities and similar investments of
Seller;

 

(b)                                 any insurance policies, promissory notes,
amounts due to Seller from employees, bonds, letters of credit, certificates of
deposit, or other similar items, and any cash surrender value in regard thereto;
provided, that in the event Seller is obligated to assign to Buyer the proceeds
of any such insurance policy at the time the Closing occurs under Section 6.3,
such proceeds shall be included in the Purchased Assets;

 

(c)                                  any pension, profit-sharing, or employee
benefit plans, including all of Seller’s interest in any Welfare Plan, Pension
Plan or Benefit Arrangement (each as defined in Section 3.14(a));

 

(d)                                 all Tax Returns and supporting materials,
all original financial statements and supporting materials, all books and
records that Seller is required by law to retain, all of Seller’s organizational
documents, corporate books and records (including minute books, operating
agreements and partnership agreements) and originals of account books of
original entry, all records of Seller relating to the sale of the Purchased
Assets and all records and documents related to any other Excluded Assets;

 

(e)                                  any interest in and to any refunds of
federal, state, or local franchise, income, or other Taxes for periods (or
portions thereof) ending on or prior to the Closing Date;

 

(f)                                    all Accounts Receivable;

 

(g)                                 all rights and claims of Seller whether
mature, contingent, or otherwise, whether in tort, contract, or otherwise,
against third parties relating to the Purchased Assets or the operation of the
Station arising prior to the Closing Date; other than rights and claims against
third parties relating to the Purchased Assets which have as their basis loss,
damage or impairment of or to any of the Purchased Assets and which loss, damage
or impairment has not been restored or repaired prior to the Closing, or in the
case of a lost Asset, that would have been acquired but for such loss;

 

8

--------------------------------------------------------------------------------


 

(h)                                 any Contracts which are not Assumed
Contracts, including those which are listed on Schedule 2.2(h) (the “Excluded
Contracts”);

 

(i)                                     Seller’s deposits and prepaid expenses;
provided, any deposits and prepaid expenses shall be included in the Purchased
Assets to the extent that Seller receives a credit therefor in the proration of
the Purchase Price pursuant to Section 2.3(b);

 

(j)                                     all rights of Seller under or pursuant
to this Agreement (or any other agreements contemplated hereby);

 

(k)                                  all rights to the names Sinclair, Sinclair
Broadcast Group, Sinclair Properties, and any logo or variation thereof and
goodwill associated therewith;

 

(l)                                     the Excluded Tangible Personal Property;

 

(m)                               all assets owned by the Seller which are used
in connection with the operations of television broadcast stations other than
the Station and are not located on or about the Real Property;

 

(n)                                 all shares of capital stock, partnership
interests, interests in limited liability companies or other equity interest,
including, but not limited to, any options, warrants or voting trusts relating
thereto which are owned by Seller; and

 

(o)                                 the WEMT License Assets; and

 

(p)                                 the assets listed on Schedule 2.2(p).

 

2.3.                              Purchase Price Calculation.

 

(a)                                  Purchase Price.  Subject to the adjustments
and prorations as provided by this Agreement, the purchase price of the
Purchased Assets (the “Purchase Price”) shall be Five Million Six Hundred
Thousand Dollars ($5,600,000.00).

 

(b)                                 Prorations.  The Purchase Price shall be
increased or decreased as required to effectuate the proration of revenues and
expenses or liabilities, as set forth below.  All revenues and all expenses and
liabilities of Seller arising from the operation of the Station and related to
the Purchased Assets, including tower rental, License fees (to the extent the
corresponding License is assignable), utility charges, real property and
personal property Taxes and assessments levied against the Purchased Assets,
property and equipment rentals, sales and service charges, and subject to the
provisions of Section 6.6, employee salaries, wages and commissions payable to
Transferred Employees (including bonuses, vacation pay and personal leave pay),
and employment-related Taxes on account thereof, shall be prorated between Buyer
and Seller in accordance with the principle that Seller shall receive all
revenues and shall be responsible for all expenses, costs, and liabilities
allocable to the operations of the Station for the period prior to the Effective
Time, and Buyer shall receive all revenues and shall be responsible for all
expenses, costs, and obligations allocable to the operations of the Station for
the period after the Effective Time, subject to the following:

 

9

--------------------------------------------------------------------------------


 

(i)                                     There shall be no adjustment or
proration for, and Seller shall remain solely liable with respect to, any
Contracts not included in the Assumed Contracts and any other obligation or
liability not being assumed by Buyer in accordance with Section 2.5.  An
adjustment and proration shall be made in favor of Buyer to the extent that
Buyer assumes any liability under any Assumed Contract to refund (or to credit
against payments otherwise due) any security deposit or similar prepayment paid
to Seller by any lessee or other third party.  An adjustment and proration shall
be made in favor of Seller to the extent Buyer receives the right to receive a
refund (or to a credit against payments otherwise due) under any Assumed
Contract to any security deposit or similar pre-payment paid by or on behalf of
Seller.

 

(ii)                                  An adjustment and proration shall be made
in favor of Seller for the amount, if any, by which the fair market value of the
goods or services to be received by the Station under its trade or barter
agreements as of the Effective Time exceeds by more than Ten Thousand Dollars
($10,000.00) in the aggregate the fair market value of any advertising time
remaining to be run by the Station as of the Effective Time.  An adjustment and
proration shall be made in favor of Buyer to the extent that the amount of any
advertising time remaining to be run by the Station under its trade or barter
agreements as of the Effective Time exceeds by more than Ten Thousand Dollars
($10,000.00) in the aggregate the fair market value of the goods or services to
be received by the Station as of the Effective Time.

 

(iii)                               An adjustment and proration shall be made in
favor of Seller for the amount, if any, of prepaid expense, the benefit of which
accrues to Buyer hereunder, and other current assets acquired by Buyer hereunder
which are paid by Seller to the extent such prepaid expenses and other current
assets relate to the period after the Effective Time.

 

(iii)                               There shall be no proration for any
payment(s) made by Millennium to SBG or Seller in connection with obtaining the
right to serve as the national sales representative of the Station.

 

(iv)                            All prorations and adjustments shall be
determined in a manner consistent with GAAP.

 

(c)                                  Manner of Determining Adjustments.  The
Purchase Price, taking into account the adjustments and prorations pursuant to
Section 2.3(b), will be determined in accordance with the following procedures:

 

(i)                                     Seller shall prepare and deliver to
Buyer prior to the Closing  a preliminary settlement statement which shall set
forth Seller’s good faith estimate of the adjustments to the Purchase Price
under Section 2.3(b).  The preliminary settlement statement shall (A) contain
all information reasonably necessary to determine the adjustments to the
Purchase Price under Section 2.3(b), to the extent such adjustments can be
determined or estimated as of the date of the preliminary settlement statement,
and such other information as may be reasonably requested by Buyer, and (B) be
certified by Seller to be true and complete to Seller’s Knowledge as of the date
thereof.

 

10

--------------------------------------------------------------------------------


 

(ii)                                  Not later than ninety (90) days after the
Closing Date, Buyer will deliver to Seller a statement setting forth Buyer’s
determination of the Purchase Price and the calculation thereof pursuant to
Section 2.3(b).  Buyer’s statement (A) shall contain all information reasonably
necessary to determine the adjustments to the Purchase Price under
Section 2.3(b) and such other information as may be reasonably requested by
Seller, and (B) shall be certified by Buyer to be true and complete to Buyer’s
knowledge as of the date thereof.  If Seller disputes the amount of such
Purchase Price determined by Buyer, Seller shall deliver to Buyer within thirty
(30) days after receipt of Buyer’s statement a statement setting forth Seller’s
determination of the amount of such Purchase Price.  If Seller notifies Buyer of
its acceptance of Buyer’s statement, or if Seller fails to deliver its statement
within the thirty (30) day period specified in the preceding sentence, Buyer’s
determination of the Purchase Price shall be conclusive and binding on the
parties as of the last day of the thirty (30) day period.

 

(iii)                               Buyer and Seller shall use good faith
efforts to resolve any dispute involving the determination of the Purchase Price
paid by Buyer at the Closing.  If the parties are unable to resolve the dispute
within forty five (45) days following the delivery of all of Buyer’s statements
to be provided pursuant to Section 2.3(c)(ii) after the Closing, Buyer and
Seller shall jointly designate an independent certified public accounting firm
of national standing which has not regularly provided services to either the
Buyer or Seller in the last three (3) years (“Independent Accountants”), who
shall be knowledgeable and experienced in the operation of television
broadcasting stations, to resolve the dispute.  If the parties are unable to
agree on the designation of an independent certified public accounting firm, the
selection of the accounting firm to resolve the dispute shall be submitted to
arbitration to be held in Baltimore, Maryland, in accordance with the commercial
arbitration rules of the American Arbitration Association.  The accounting
firm’s resolution of the dispute shall be final and binding on the parties, and
a judgment may be entered thereon in any court of competent jurisdiction.  Any
fees of the Independent Accountants, and, if necessary, for arbitration to
select such firm, shall be divided equally between the parties.

 

(iv)                              Each of Buyer and Seller shall permit the
other and the other’s representatives access to its internal accounting records
used in connection with the preparation of the settlement statement or Seller’s
response thereto or any calculations made pursuant to either of them.

 

2.4.                              Payment of Purchase Price.  The Purchase Price
shall be paid by Buyer to Seller at the Closing as follows:

 

(a)                                  Payment of Estimated Purchase Price At
Closing.  The Purchase Price, adjusted by the estimated adjustments pursuant to
Section 2.3(b) as set forth in Seller’s preliminary settlement statement
pursuant to Section 2.3(c)(i), is referred to as the “Estimated Purchase
Price.”  At the Closing, Buyer shall pay or cause to be paid to Seller the
Estimated Purchase Price for the Purchased Assets by federal wire transfer of
same-day funds pursuant to wire transfer instructions, which instructions shall
be delivered to Buyer by Seller prior to the Closing Date.

 

11

--------------------------------------------------------------------------------


 

(b)                                 Payments to Reflect Adjustments.  The
Purchase Price as finally determined pursuant to Section 2.4(c) shall be paid as
follows:

 

(i)                                     If the Purchase Price as finally
determined pursuant to Section 2.3(c) exceeds the Estimated Purchase Price,
Buyer shall pay to Seller, in immediately available funds within five
(5) business days after the date on which the Purchase Price is determined
pursuant to Section 2.3(c), the difference between the Purchase Price and the
Estimated Purchase Price.

 

(ii)                                  If the Purchase Price as finally
determined pursuant to Section 2.3(c) is less than the Estimated Purchase Price,
Seller shall pay to Buyer, in immediately available funds within five
(5) business days after the date on which the Purchase Price is determined
pursuant to Section 2.3(c), the difference between the Purchase Price and the
Estimated Purchase Price.

 

2.5.                              Assumption of Liabilities and Obligations.

 

(a)                                  As of the Closing Date, subject to
Section 2.5(b), Buyer shall assume and undertake to pay, discharge, and perform
all obligations and liabilities of Seller under the Business Licenses, the
Assumed Contracts, or as otherwise specifically provided for herein, but only to
the extent that either (i) the obligations and liabilities on account thereof
relate to the time after the Effective Time, or (ii) the Purchase Price is
reduced pursuant to Section 2.3(b) as a result of the proration of such
obligations and liabilities (the “Assumed Liabilities”).

 

(b)                                 Notwithstanding Section 2.5(a), for the
avoidance of doubt, Buyer shall not assume any obligation or liability of
Seller, and Seller shall retain all liabilities and obligations of Seller, known
or unknown, fixed or contingent, other than the obligations and liabilities
expressly assumed by Buyer under Section 2.5(a), including without limitation,
the following (the “Retained Liabilities”):

 

(i)                                     all liabilities and obligations relating
to or arising from the Excluded Assets, including any obligation or liability
under any Contract not constituting an Assumed Contract;

 

(ii)                                  all liabilities for Taxes arising from the
transfer of the Purchased Assets under this Agreement or otherwise attributable
to the business or operation of the Station for any period prior to the Closing
Date;

 

(iii)                               all fees and expenses incurred by Seller in
connection with the transactions contemplated hereby, including legal,
accounting, consulting, brokers, investment banking and other professional fees
and expenses;

 

(iv)                              the dollar amount of all unpaid medical and
health claims of Employees arising prior to the Closing Date;

 

(v)                                 all liabilities under any intercompany
account;

 

12

--------------------------------------------------------------------------------


 

(vi)                              all liabilities and obligations arising under
Assumed Contracts or Business Licenses transferred by Seller to Buyer in
accordance with this Agreement, to the extent such liabilities and obligations
have arisen or have accrued in connection with any period prior to the Closing
Date, except to the extent an adjustment is made in favor of Buyer under
Section 2.3(b);

 

(vii)                           all liabilities and obligations accruing with
respect to the business or the operation of the Station prior to the Closing
Date, except to the extent an adjustment is made in favor of Buyer under
Section 2.3(b);

 

(viii)                        all liabilities and obligations arising out of any
litigation, claim or proceeding pending or threatened against Seller or relating
to Seller’s ownership of the Purchased Assets, or Seller’s conduct of the
business or operation of the Station;

 

(ix)                                all liabilities and obligations under any
employee pension, retirement or other benefit plans covering Employees prior to
the Closing Date;

 

(x)                                   all liabilities and obligations for
severance and all COBRA liabilities for any Employees of the Sellers who do not
become Transferred Employees; and

 

(xi)                                all obligations and liabilities of Seller
under this Agreement and any other agreement entered into in connection
herewith.

 

SECTION 3:  REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller represents and warrants to Buyer (except for representations and
warranties that speak as of a specific date or time, in which case, such
representations and warranties shall be true and complete as of such date or
time) as follows:

 

3.1.                              Organization and Authority of Seller.  Seller
is a limited liability company duly organized, validly existing, and in good
standing under the laws of the States listed on Schedule 3.1.  Seller has the
requisite power and authority to own, lease, and operate its properties, to
carry on its business in the places where such properties are now owned, leased,
or operated and such business is now conducted, and to execute, deliver, and
perform this Agreement and the documents contemplated hereby according to their
respective terms.  Seller is duly qualified and in good standing in each
jurisdiction listed on Schedule 3.1, which are all jurisdictions in which such
qualification is required.

 

3.2.                              Authorization and Binding Obligation.  The
execution, delivery, and performance of this Agreement by Seller has been duly
authorized by all necessary limited liability company or other required action
on the part of Seller and its equityholders, and no approval from or notice to
any of the member of Seller is required regarding the same that has not been
obtained or given, as applicable.  This Agreement has been duly executed and
delivered by Seller and constitutes its legal, valid, and binding obligation,
enforceable against it in accordance with its terms except as the enforceability
of this Agreement may be affected by bankruptcy, insolvency, or similar laws
affecting creditors’ rights generally and by judicial discretion in the
enforcement of equitable remedies.

 

13

--------------------------------------------------------------------------------


 

3.3.                              Absence of Conflicting Agreements; Consents. 
Subject to obtaining the Consents listed on Schedule 3.3, 3.5 and 3.7, the
execution, delivery, and performance by Seller of this Agreement and the
documents contemplated hereby (with or without the giving of notice, the lapse
of time, or both): (a) do not require the consent of any third party; (b) will
not conflict with any provision of the Articles of Organization, operating
agreement, or other organizational documents of Seller; (c) will not conflict
with, result in a breach of, or constitute a default under any applicable law,
judgment, order, ordinance, injunction, decree, rule, regulation, or ruling of
any court or governmental instrumentality; (d) will not conflict with,
constitute grounds for termination of, result in a breach of, constitute a
default under, or accelerate or permit the acceleration of any performance
required by the terms of, any  material agreement, instrument, license, or
permit to which Seller is a party or by which Seller may be bound legally; and
(e) will not create any claim, liability or Lien of any nature whatsoever upon
any of the Purchased Assets.  Except for the Consents described on Schedule 3.3,
3.5 or 3.7, no consent, approval, permit, or authorization of, or declaration
to, or filing with any Governmental Authority or any other third party is
required (a) to consummate this Agreement and the transactions contemplated
hereby, or (b) to permit Seller to transfer and convey the Purchased Assets to
Buyer.

 

3.4.                              Governmental Licenses.

 

(a)                                  Schedule 3.4 identifies and includes a
complete list of all  Licenses that are required to conduct the business or
operate the Station and the applicable expiration dates thereof.  Each FCC
License is in full force and effect, and Seller or Licensee, as indicated, is
the authorized holder thereof.  None of the FCC Licenses is subject to any
restriction or condition that limits the operation of the Station as currently
operated other than (i) restrictions or conditions listed on or generally
applicable to such FCC Licenses, and (ii) restrictions or conditions applicable
to the Station and communication or broadcasting facilities or FCC Licenses of
the same type or service.  The FCC Licenses listed on Schedule 3.4 constitute
all of the licenses and authorizations issued by the FCC and required under the
Communications Act and the rules, regulations and published policies of the FCC
for the lawful conduct of the Station as operated by Seller and Licensee.

 

(b)                                 Except as set forth on Schedule 3.4 and
except for any FCC investigations, rulemakings or other proceedings affecting
the broadcasting industry generally, as of the date of this Agreement, there is
no pending or, to the Knowledge of Seller and Licensee, threatened investigation
or action by or before the FCC, or any order to show cause, notice of violation,
notice of apparent liability, notice of forfeiture or material complaint by,
before or with the FCC with respect to the Station.

 

(c)                                  The Station is operating in accordance with
the specifications of the applicable FCC Licenses and is in compliance in all
material respects with the Communications Act and the rules, regulations and
published policies of the FCC.  Except as set forth in Schedule 3.4, all
material filings, reports and statements that Licensee or Seller is required to
file with the FCC or the Federal Aviation Administration during the current
applicable terms of such FCC Licenses have been timely filed and are complete
and accurate in all material respects.

 

14

--------------------------------------------------------------------------------


 

(d)                                 The information disclosed on
Schedule 3.4(d) is true, correct and complete in all material respects as of the
date hereof and includes the following:

 

(i)                                     a list of all Market Cable Systems, if
any, which are carrying the Station and that have notified Seller, Licensee or
the Station of such Market Cable System’s intention to delete the Station from
carriage or to change the channel position of the Station on such cable system;

 

(ii)                                  a list (with true, complete and accurate
copies having been delivered by Seller or Licensee to Buyer) of each notice, if
any, received by the Station from the Market Cable System alleging that the
Station does not deliver an adequate quality signal, as defined in
Section 76.55(c)(3) of the FCC regulations, to such Market Cable System’s
principal headend (other than any such notice as to which such failure has been
remedied or been determined not to exist), and all further material
correspondence between the Station and any such Market Cable System relating to
such notice;

 

(iii)                               a list of all pending petitions for special
relief to modify the area in which the Station is entitled to demand
must-carriage pursuant to Sections 76.55(c) and (e) of the FCC regulations; and

 

(iv)                              a list of must-carry complaints, if any, filed
on behalf of the Station.

 

(e)                                  Except as disclosed on
Schedule 3.4(e) hereto, Seller is not aware of any reason why any of the FCC
Licenses might not be renewed in the ordinary course for a full term without
material qualifications or of any reason why any of the FCC Licenses might be
revoked.  To Seller’s Knowledge, there are no facts relating to Licensee which,
under the Communications Act of 1934, as amended, or the existing rules of the
FCC, would disqualify Licensee from assigning the FCC Licenses to Aurora.  An
appropriate public inspection file for the Station is maintained at the
Station’s studio in material accordance with FCC rules.

 

3.5.                              Real Property.  Schedule 3.5 contains a
complete description of all Real Property Interests (including street address,
owner, and Seller’s use thereof).  The Real Property Interests listed on
Schedule 3.5 comprise all interests in Real Property owned or used to conduct
the business and operations of the Station as now conducted.  Except as
described on Schedule 3.5, Seller has good, valid and insurable fee simple title
to all fee estates included in the Real Property Interests and good title to all
other Real Property Interests, in each case free and clear of all Liens and all
covenants, easements, restrictions, encroachments, leases, charges, and other
claims and encumbrances, except for Permitted Encumbrances.  Each leasehold or
subleasehold interest included on Schedule 3.5 is legal, valid, binding,
enforceable, and in full force and effect.  Neither Seller or, to Seller’s
Knowledge, any other party thereto, is in default, violation, or breach under
any lease or sublease, and no event has occurred and is continuing that
constitutes (with notice or passage of time or both) a default, violation, or
breach thereunder.  Seller has not received any notice of a default, offset, or
counterclaim under any lease or sublease with respect to any of the Real
Property Interests.  Seller enjoys peaceful and undisturbed possession of the
leased Real Property Interests; and so long as Seller fulfills its obligations
under the lease therefor, Seller has enforceable rights to nondisturbance and
quiet enjoyment against each lessor or sublessor and, to Seller’s Knowledge,
except as set forth on

 

15

--------------------------------------------------------------------------------


 

Schedule 3.5, no third party holds any interest in the fee underlying leased the
premises with the right to acquire or foreclose upon Seller’s leasehold or
subleasehold interest.  Seller has legal and practical access to all of the
Owned Real Property and Leased Real Property, as applicable.  Except as
otherwise disclosed on Schedule 3.5, all towers, guy anchors, ground radials,
and buildings and other improvements included in the  Purchased Assets are, to
Seller’s Knowledge, located entirely on the Owned Real Property or the Leased
Real Property, as applicable, listed on Schedule 3.5.  All Owned Real Property
and Leased Real Property (including the improvements thereon) (a) is in good
condition and repair consistent with its current use, (b) is available for
immediate use in the conduct of the business and operations of the Station, and
(c) complies in all material respects with all applicable building or zoning
codes and the regulations of any Governmental Authority having jurisdiction.  No
eminent domain or condemnation proceedings are pending or, to Seller’s
Knowledge, threatened with respect to any Real Property Interests.

 

3.6.                              Tangible Personal Property.  Schedule 3.6 sets
forth the list of all material items of Tangible Personal Property owned or used
in the conduct of the business and the operations of the Station, other than the
“Excluded Tangible Personal Property” which is listed on Schedule 3.6(a).  The
Tangible Personal Property listed on Schedule 3.6 comprises all of the tangible
personal property necessary to conduct the business and operations of the
Station as now conducted, except for those items of Excluded Tangible Personal
Property that will be transferred pursuant to the WEMT License Agreement and
listed on Schedule 3.6(a).  Except as described on Schedule 3.6, Seller owns and
has good title to each item of Tangible Personal Property and none of the
Tangible Personal Property owned by Seller is subject to any Lien, except for
Permitted Encumbrances.  With allowance for normal repairs, maintenance, wear
and obsolescence, each material item of Tangible Personal Property is in good
operating condition and repair and is available for immediate use in the
business and operations of the Station.  All items of transmitting and studio
equipment included in the Tangible Personal Property (a) have been maintained in
a manner consistent with generally accepted standards of good engineering
practice, and (b) will permit the Station to operate in accordance with the
terms of the FCC Licenses and the rules and regulations of the FCC and in all
material respects with all other applicable federal, state and local statutes,
ordinances, rules and regulations.

 

3.7.                              Contracts.  Schedule 3.7 is a true and
complete list of all Contracts relating to the conduct of the business or
operation of the Station, except: (i) Contracts for the sale or production of
broadcast or advertising time on the Station for cash consistent with prior
practices so long as such Contracts may be canceled without penalty on not more
than ninety (90) days notice; (ii) oral employment Contracts terminable at will;
(iii) miscellaneous service Contracts that may be canceled without penalty on
thirty (30) days or less notice; (iv) the Excluded Contracts, and (v) other
Contracts entered into in the ordinary course of business not involving average
annual payments or receipts by the Station of greater than Twenty-five Thousand
Dollars ($25,000) per Contract.  Seller has delivered to Buyer true and complete
copies of all written Assumed Contracts and true and complete descriptions of
all oral Assumed Contracts (including any amendments and other modifications to
such Contracts) except as set forth on Schedule 3.7.  Other than the Contracts
listed on Schedule 3.5 and Schedule 3.7 and the Contracts listed on Schedule 3.7
of the WEMT License Agreement, there is no contract, lease, or other agreement
necessary to enable Seller to carry on its business in all material respects as
now conducted.  All of the Assumed Contracts are in full force and effect and
are valid, binding, and enforceable in accordance with their terms except as the
enforceability of such Contracts may be

 

16

--------------------------------------------------------------------------------


 

affected by bankruptcy, insolvency, or similar laws affecting creditors’ rights
generally and by judicial discretion in the enforcement of equitable remedies. 
No Seller Party is, nor to Seller’s Knowledge is any other party thereto, in
material default, violation, or breach under any material Assumed Contract and
no event has occurred and is continuing that constitutes (with notice or passage
of time or both) any such default, violation, or breach thereunder.  Except as
disclosed on Schedule 3.7, to Seller’s Knowledge, no party to any material
Assumed Contract has any intention to (a) terminate such Contract or seek to
amend any material terms thereof, (b) refuse to renew such Contract upon
expiration of its term, or (c) renew such Contract upon expiration only on terms
and conditions that are more onerous than those now existing.  Except for the
need to obtain the Consents listed on Schedule 3.7, the exchange and transfer of
the Purchased Assets in accordance with this Agreement will not affect the
validity, enforceability, or continuation of any of the Assumed Contracts or
reduce the amounts payable to Buyer thereunder.

 

3.8.                              Intangibles.  Schedule 3.8 is a true and
complete list of all Intangibles (exclusive of Licenses listed on Schedule 3.4)
that are required to conduct the business and operations of the Station as now
conducted.  Licensee or Seller owns or has a valid license to use all of the
Intangibles listed on Schedule 3.8.  Other than with respect to matters
generally affecting the television broadcasting industry and not particular to
Seller or Licensee, and, except as set forth on Schedule 3.8, neither Seller nor
Licensee has received any notice or demand alleging that either party is
infringing upon or otherwise acting adversely to any trademarks, trade names,
service marks, service names, domain names, copyrights, patents, patent
applications, know-how, methods, or processes owned by any other Person, and
there is no claim or action pending or, to Seller’s or Licensee’s Knowledge,
threatened with respect thereto.  To Seller’s or Licensee’s Knowledge, except as
set forth on Schedule 3.8, no other Person is infringing upon Seller’s or
Licensee’s rights or ownership interests in the Intangibles.  Except as set
forth on Schedule 3.8, neither Seller nor Licensee is required to pay any
royalty arising from the Intangibles.

 

3.9.                              Title to Properties.  Except as disclosed on
Schedule 3.5 or 3.6, Seller has good and marketable title to the Purchased
Assets subject to no Liens or other charges or rights of others of any kind or
nature except for Permitted Encumbrances.

 

3.10.                        Financial Statements.  Seller has furnished Buyer
with true and complete copies of unaudited financial statements of the Station
containing a balance sheet and statement of income, as, at, and for the fiscal
year ended March 31, 2005 (the “Balance Sheet Date”) (collectively, the
“Financial Statements”).  The Financial Statements have been prepared from the
books and records of Seller and have been prepared in accordance with GAAP in a
manner consistent with the audited Financial Statements of SBG, except for the
absence of footnotes and certain year-end adjustments.  Except as set forth on
Schedule 3.10, the Financial Statements accurately reflect the books, records,
and accounts of Seller, present fairly and accurately the financial condition of
the Station as of March 31, 2005 and the results of operations for the period
then ended, and the Financial Statements do not understate in any material
respect the normal and customary costs and expenses of conducting the business
or operations of the Station in any material respect as currently conducted by
Seller or otherwise materially inaccurately reflects the operations of the
Station.

 

17

--------------------------------------------------------------------------------


 

3.11.                        Taxes.  Except as set forth on Schedule 3.11,
Seller has filed or caused to be filed all Tax Returns that are required to be
filed with respect to its ownership and operation of the Station and has paid or
caused to be paid all Taxes shown on those returns or on any Tax assessment
received by them to the extent that such Taxes have become due, or have set
aside on its books adequate reserves (segregated to the extent required by
generally accepted accounting principles) with respect thereto. All such Tax
Returns are true and complete in all material respects.  There are no legal,
administrative, or other Tax proceedings presently pending and, to Seller’s
Knowledge, there are no grounds existing pursuant to which Seller is or could be
made liable for any Taxes, the liability for which could extend to Buyer as
transferee of the business of the Station, and no event has occurred that could
impose on Buyer any transferred liability for any Taxes, penalties or interest
due or to become due from Seller.  No claim has ever been made by a Tax
authority with respect to the Station in a jurisdiction where Seller does not
file Tax Returns that such Seller is or may be subject to taxation by that
jurisdiction.

 

3.12.                        Insurance.  Schedule 3.12 is a true and complete
list of all insurance policies of or covering the Purchased Assets or the
business or operations of the Station.  All policies of insurance listed on
Schedule 3.12 are in full force and effect as of the date hereof.  During the
past three (3) years, no insurance policy of Seller or the Station has been
canceled by the insurer and, except as set forth on Schedule 3.12, no
application of Seller for insurance has been rejected by any insurer.

 

3.13.                        Reports.  All material returns, reports, and
statements that the Station is currently required to file with the FCC or
Federal Aviation Administration have been filed, and all reporting requirements
of the FCC and Federal Aviation Administration have been complied with in all
material respects.  All of such returns, reports, and statements, as filed,
satisfy all applicable legal requirements.

 

3.14.                        Personnel and Employee Benefits.

 

(a)                                  Employees and Compensation.  Schedule 3.14
contains a true and complete list of all employees of Seller employed at the
Station as of the date hereof, whether full or part-time (the “Employees”), and
indicates the salary and bonus, if any, to which each such Employee is currently
entitled (limited in the case of Employees who are compensated on a commission
basis to a general description of the manner in which such commissions are
determined), dates of hire, titles and number of sick days remaining in calendar
year 2005.  Except as indicated on Schedule 3.14, the employment of all
Employees is terminable at will.  Schedule 3.14 also includes all Employees who
are on leave and indicates whether such leave is paid or unpaid and when such
leave commenced.  Schedule 3.14 also contains a true and complete list of all
employee benefit plans or arrangements covering the Employees, including, with
respect to the Employees, any:

 

(i)                                     “Employee welfare benefit plan,” as
defined in Section 3(1) of ERISA, that is maintained or administered by Seller
or any ERISA Affiliate for the benefit of, or to which Seller or any ERISA
Affiliate contributes or is required to contribute (a “Welfare Plan”);

 

18

--------------------------------------------------------------------------------


 

(ii)                                  “Multiemployer pension plan,” as defined
in Section 3(37) of ERISA, that is maintained or administered by Seller or any
ERISA Affiliate or to which Seller or any ERISA Affiliate contributes or is
required to contribute (a “Multiemployer Plan” and, together with the Welfare
Plans, the “Benefit Plans”);

 

(iii)                               “Employee pension benefit plan,” as defined
in Section 3(2) of ERISA (other than a Multiemployer Plan), to which Seller or
any ERISA Affiliate contributes or is required to contribute (a “Pension Plan”);

 

(iv)                              Employee plan that is maintained in connection
with any trust described in Section 501(c)(9) of the Internal Revenue Code of
1986, as amended; and

 

(v)                                 Employment, severance, deferred
compensation, bonus payment or other similar contract, arrangement, or policy
and each plan or arrangement (written or oral) providing for insurance coverage
(including any self-insured arrangements), workers’ compensation, Section 125 or
other flexible disability benefits, supplemental unemployment benefits, vacation
benefits, sick pay benefits, personal leave benefits, or retirement benefits or
arrangement for deferred compensation, profit-sharing, bonuses, stock options,
stock appreciation rights, stock purchases, or other forms of incentive
compensation or post-retirement insurance, compensation, or benefits that (A) is
not a Welfare Plan, Pension Plan, or Multiemployer Plan, and (B) is entered
into, maintained, contributed to, or required to be contributed to by Seller or
any ERISA Affiliate or under which Seller or any ERISA Affiliate has any
liability relating to Employees (collectively, “Benefit Arrangements”).

 

(b)                                 Pension Plans.  Seller does not sponsor,
maintain, or contribute to any Pension Plan other than the Sinclair Broadcast
Group 401(k) Profit Sharing Plan.  Such Pension Plan complies currently and has
been maintained in substantial compliance with its terms and, both as to form
and in operation, with all material requirements prescribed by any and all
material statutes, orders, rules, and regulations that are applicable to such
plans, including ERISA and the Code, except where the failure to do so will not
have a Material Adverse Effect.

 

(c)                                  Welfare Plans.  Each Welfare Plan complies
currently and has been maintained in substantial compliance with its terms and,
both as to form and in operation, with all material requirements prescribed by
any and all material statutes, orders, rules, and regulations that are
applicable to such plans, including ERISA and the Code, except where the failure
to do so will not have a Material Adverse Effect.  Seller does not sponsor,
maintain, or contribute to any Welfare Plan that provides health or death
benefits to former employees of the Station other than as required by
Section 4980B of the Code or other applicable laws.

 

(d)                                 Benefit Arrangements.  Each Benefit
Arrangement has been maintained in substantial compliance with its terms and
with the material requirements prescribed by all statutes, orders, rules, and
regulations that are applicable to such Benefit Arrangement.  Seller has no
written or oral contract prohibiting the termination of any Employee without
prior notice or that imposes on Seller a liability for any penalty or continuing
obligation to such Employee upon any such termination.

 

19

--------------------------------------------------------------------------------


 

(e)                                  Multiemployer Plans.  Except as disclosed
on Schedule 3.14, Seller has not at any time been a participant in any
Multiemployer Plan.

 

(f)                                    Delivery of Copies of Relevant Documents
and Other Information.  Seller has delivered or made available to Buyer true and
complete copies of each of the following documents:

 

(i)                                     each Welfare Plan and Pension Plan (and,
if applicable, related trust agreements) and all amendments thereto and written
descriptions thereof that have been distributed to Employees, all annuity
contracts, or other funding instruments; and

 

(ii)                                  each Benefit Arrangement and written
descriptions thereof that have been distributed to Employees and complete
descriptions of any Benefit Arrangement that is not in writing.

 

(g)                                 Labor Relations.  Except as set forth on
Schedule 3.14(g), Seller is not a party to or subject to any collective
bargaining agreement or written or oral employment agreement with any Employee,
and Seller is not a party to any oral or written consulting or other agreement
with respect to the personal services of any Person who would be an Employee but
for the fact that his status is that of an independent contractor.  With respect
to the Employees, Seller has complied in all material respects with all laws,
rules, and regulations relating to the employment of labor, including those
related to wages, hours, collective bargaining, occupational safety,
discrimination, and the payment of social security and other payroll related
taxes, and has not received any notice alleging that Seller has failed to comply
with any such laws, rules, or regulations.  To Seller’s Knowledge, Seller is not
engaged in any material unfair labor practice or other material unlawful
employment practice and there are no charges of any unfair labor practice or
other unlawful employment practice pending against Seller before the National
Labor Relations Board, the Equal Opportunity Commission, the Occupational Safety
and Health Review Commission, the Department of Labor or any other Governmental
Authority.  Except as set forth on Schedule 3.14(g), no proceedings are pending
or, to Seller’s Knowledge, threatened, between Seller and any Employee (singly
or collectively).  Except as set forth on Schedule 3.14(g), no labor union or
other collective bargaining unit represents or claims to represent any of the
Employees.  Except as set forth on Schedule 3.14(g), to Seller’s Knowledge,
there is no union campaign being conducted to solicit cards from any Employees
to authorize a union to represent any of the employees of Seller or to request a
National Labor Relations Board certification election with respect to any
Employees.

 

3.15.                        Claims and Legal Actions.  Except as disclosed on
Schedule 3.15 and except for any FCC rulemaking proceedings generally affecting
the television broadcasting industry and not particular to Seller, there is no
claim, legal action, counterclaim, suit, arbitration, or other legal,
administrative, or tax proceeding, nor any order, decree, or judgment, in
progress or pending or, to Seller’s Knowledge, threatened, against or relating
to the Purchased Assets or the business or operations of the Station, nor does
Seller know of any basis for the same.  To Seller’s Knowledge, Seller is not
subject to any judgment or court order affecting the operation of Seller’s
business except (i) for FCC and other governmental orders, decrees and actions
which apply to the television broadcasting industry generally, or (ii) as set
forth on Schedule 3.15 hereto.

 

20

--------------------------------------------------------------------------------


 

3.16.                        Environmental Compliance.  Except as disclosed on
Schedule 3.16 and to Seller’s Knowledge:

 

(a)                                  Seller holds and is in material compliance
with all permits, licenses and other authorizations required under all
Environmental Laws applicable to the conduct of the business of the Seller as
presently conducted;

 

(b)                                 Seller has not received any written notice
of any demand, claim or action by any Person or governmental body alleging a
violation of or liability under any Environmental Laws arising from the
ownership, lease, operation or occupation of any Owned Real Property or Leased
Real Property by the Seller or any of its predecessors;

 

(c)                                  there has been no release (as that term is
defined under any Environmental Laws) of any Contaminants in, on, under or
emanating from any Owned Real Property or Leased Real Property or in, on, under
or emanating from any real property previously owned, leased, occupied or
operated by the Seller or any of its predecessors, that is in violation of or is
reasonably likely to lead to any liability arising under any Environmental Laws;

 

(d)                                 Seller has not transported or arranged for
the treatment, storage or disposal of any Contaminants to any off-site location
that has resulted in a liability or is reasonably likely to lead to any
liability to the Seller under any Environmental Laws;

 

(e)                                  none of the Owned Real Property or Leased
Real Property contains (i) asbestos or asbestos-containing materials,
(ii) polychlorinated biphenyls (PCBs) or any PCB-contaminated soil or (iii) any
underground storage tanks; and no underground storage tank or associated piping
and equipment disclosed on Schedule 3.16 has leaked and has not been fully
remediated in accordance with all Environmental Laws, and such tank is in
material compliance with all applicable Environmental Laws; and

 

(f)                                    Seller has delivered to Buyer true,
complete and correct copies of any and all existing environmental site
assessment and other environmental reports, including but not limited to reports
of subsurface investigation, concerning or relating to the Owned Real Property
and the Leased Real Property that Seller possess.

 

3.17.                        Compliance with Laws. Seller has complied in all
material respects with the Licenses and all federal, state and local laws,
rules, regulations and ordinances applicable or relating to the ownership and
operation of the Purchased Assets, and Seller has not received any notice of any
material violation of federal, state and local laws, regulations and ordinances
applicable or relating to the ownership or operation of the Purchased Assets,
nor, to Seller’s Knowledge, has Seller received any notice of any immaterial
violation of federal, state and local laws, regulations, and ordinances
applicable or relating to the ownership or operation of the Purchased Assets.

 

21

--------------------------------------------------------------------------------


 

3.18.                        Absence of Certain Changes or Events.  Since the
Balance Sheet Date, Seller has conducted its business and operations in the
ordinary course and, except as disclosed on Schedule 3.18, has not:

 

(a)                                  made any material increase in compensation
paid, payable or to become payable to any of its employees other than those in
the normal and usual course of business or in connection with any change in an
employee’s responsibilities, or promised, declared, paid or accrued any bonus
payment to any of its Employees, or made any material change in personnel
policies, employee benefits, or other compensation arrangements affecting its
Employees (including the promise or award of additional vacation time);

 

(b)                                 made any sale, assignment, lease, or other
transfer of Purchased Assets owned or used in the business having a fair market
value in excess of Twenty-five Thousand Dollars ($25,000) in the aggregate for
all such assets, except (A) as required under existing Contracts in the ordinary
course of business, (B) in connection with the acquisition of similar or
replacement Purchased Assets, (C) inventory sold in the ordinary course of
business, or (D) obsolete Purchased Assets;

 

(c)                                  incurred any material loss of or to the
Purchased Assets (whether or not covered by insurance), or voluntarily waived
any material rights or voluntarily cancelled any debts or claims other than in
settlement of claims or debts in the ordinary course of business not exceeding
Twenty-five Thousand Dollars ($25,000) in the aggregate for all such rights,
debts or claims so settled during such period;

 

(d)                                 made any changes in Seller’s accounting
practices;

 

(e)                                  suffered any write-down of the value of any
Purchased Assets or any material write-off as uncollectable of any Accounts
Receivable to the extent exceeding Twenty-five Thousand Dollars ($25,000) in the
aggregate for all such Purchased Assets and Accounts Receivable during such
period;

 

(f)                                    transferred or granted any right under or
entered into any settlement regarding the breach or infringement of any license,
patent, copyright, trademark, trade name, domain name, franchise, or similar
right or modified any existing right;

 

(g)                                 made any amendment of any material term of,
or terminated or failed to renew (in accordance with its terms), any Assumed
Contract or License; or

 

(h)                                 suffered any Material Adverse Effect

 

3.19.                        Broker.  Neither Seller nor any person or entity
acting on its behalf has incurred any liability for any finders’ or brokers’
fees or commissions in connection with the transactions contemplated by this
Agreement.

 

3.20.                        Transactions with Affiliates.  Except as set forth
in Schedule 3.20, no Affiliate of Seller, directly or indirectly, has any
interest in, uses or has any options or rights of any kind in or to any of the
Purchased Assets of Seller owned or used in the business, and Seller directly or
indirectly (i) does not purchase any material property or receive any material
services from

 

22

--------------------------------------------------------------------------------


 

(other than services as a corporate officer or director), or sell any material
property to, any Affiliate of Seller, and (ii) is not a party to any Contract
with any Affiliate of Seller applicable to the business.

 

SECTION 4:  REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to Seller as of the date hereof and as of the
Closing Date (except for representations and warranties that speak as of a
specific date or time, in which case, such representations and warranties shall
be true and complete as of such date and time) as follows:

 

4.1.                              Organization, Standing and Authority.  Buyer
is a corporation duly organized, validly existing, and in good standing under
the laws of Pennsylvania and has the requisite corporate power and authority to
execute, deliver, and perform this Agreement and the documents contemplated
hereby according to their respective terms and to own the Purchased Assets. 
Prior to the Closing Date, Buyer will be qualified to do business in the State
in which the Station is located.

 

4.2.                              Authorization and Binding Obligation.  The
execution, delivery, and performance of this Agreement by Buyer have been duly
authorized by all necessary action on the part of Buyer.  This Agreement has
been duly executed and delivered by Buyer and constitutes a legal, valid, and
binding obligation of Buyer enforceable against Buyer in accordance with its
terms except as the enforceability of this Agreement may be affected by
bankruptcy, insolvency, or similar laws affecting creditors’ rights generally
and by judicial discretion in the enforcement of equitable remedies.

 

4.3.                              Absence of Conflicting Agreements and Required
Consents.  Except as set forth on Schedule 4.3, the execution, delivery, and
performance by Buyer of this Agreement and the documents contemplated hereby
(with or without the giving of notice, the lapse of time, or both):  (a) do not
require the consent of any third party; (b) will not conflict with the
Certificate of Incorporation or Bylaws of Buyer; (c) will not conflict with,
result in a breach of, or constitute a default under, any applicable law,
judgment, order, ordinance, injunction, decree, rule, regulation, or ruling of
any court or governmental instrumentality; and (d) will not conflict with,
constitute grounds for termination of, result in a breach of, constitute a
default under, or accelerate or permit the acceleration of any performance
required by the terms of, any agreement, instrument, license, or permit to which
Buyer is a party or by which Buyer may be bound.  Except as set forth on
Schedule 4.3, no consent, approval, permit, or authorization of, or declaration
to, or filing with any governmental or regulatory authority or any other third
party is required (a) to consummate this Agreement and the transactions
contemplated hereby, or (b) to permit Buyer to acquire the Purchased Assets from
Seller or to assume the Assumed Liabilities of Seller in accordance with
Section 2.5.

 

4.4.                              Brokers.   Except as disclosed on
Schedule 4.4, neither Buyer nor any Person acting on its behalf has incurred any
liability for any finders’ or brokers’ fees or commissions in connection with
the transactions contemplated by this Agreement, and Seller shall have no
liability for any finders’ or brokers’ fees or commissions in connection with
the transactions contemplated by this Agreement for the broker listed on
Schedule 4.4.

 

23

--------------------------------------------------------------------------------


 

4.5.                              WARN Act.  Buyer is not planning or
contemplating and has not made or taken any decisions or actions concerning the
employees of Station after the Closing Date that would require the service of
notice under the Worker Adjustment and Retraining Notification Act of 1988, as
amended, or any similar state law.

 

4.6.                              Buyer’s Defined Contribution Plan. 
Schedule 4.6 completely and accurately lists all Buyer’s defined contribution
plan or plans (the “Buyer’s Plan”) intended to be qualified under
Section 401(a) and 401(k) of the Code in which the Transferred Employees will be
eligible to participate.  Buyer has a currently applicable determination letter
from the Internal Revenue Service for Buyer’s Plan.

 

SECTION 5:  INTENTIONALLY DELETED

 

SECTION 6:  SPECIAL COVENANTS AND AGREEMENTS

 

6.1.                              Confidentiality. Except as necessary for the
consummation of the transactions contemplated by this Agreement, including
Buyer’s obtaining of financing related hereto, and except as and to the extent
required by law, each party will keep confidential any information obtained from
the other party in connection with the transactions specifically contemplated by
this Agreement.  If this Agreement is terminated, each party will return to the
other party all information obtained by such party from the other party in
connection with the transactions contemplated by this Agreement.  Nothing shall
be deemed to be confidential information that: (i) is already in such party’s
possession, provided that such information is not known by such party to be
subject to another confidentiality agreement with or other obligation of secrecy
to the other party hereto or another party; (ii) becomes generally available to
the public other than as a result of a disclosure by such party or such party’s
officers, directors, stockholders, managers, members, employees, lenders,
advisors, attorneys or accountants in breach of this Section 6.1; (iii) becomes
available to such party on a nonconfidential basis from a source other than
another party hereto or its advisors, provided that such source is not known by
such party to be bound by a confidentiality agreement with or other obligation
of secrecy to the other party hereto or another party; or (iv) is developed
independently by either party without resort to the confidential information of
the other party.  Notwithstanding anything herein to the contrary, if the
transactions contemplated in this Agreement are consummated then Buyer’s
obligations pursuant to this Section 6.1 shall terminate automatically on the
Closing Date, but Seller will continue to be bound hereby for a period of three
(3) years from the Closing Date.

 

6.2.                              Cooperation.  Buyer and Seller shall
reasonably cooperate with each other and their respective counsel and
accountants in connection with any actions required to be taken as part of their
respective obligations under this Agreement, and in connection with any
litigation after the Closing Date which relate to the Station for periods prior
to the Effective Time, Buyer and Seller shall execute such other documents as
may be reasonably necessary and desirable to the implementation and consummation
of this Agreement and otherwise use their commercially reasonable efforts to
consummate the transaction contemplated hereby and to fulfill their obligations
under this Agreement.  Notwithstanding the foregoing, neither Buyer nor Seller
shall have any obligation (a) to expend funds to obtain any of the Consents,
other than ministerial processing fees, and out of pocket expenses to their
respective attorney or other agents incurred

 

24

--------------------------------------------------------------------------------


 

in connection with obtaining such Consents, or (b) to agree to any adverse
change in any License or Assumed Contract in order to obtain a Consent required
with respect thereto.

 

6.3.                              Accounts Receivable.

 

(a)                                  As soon as practicable after the Closing,
Seller shall deliver to Buyer a complete and detailed list of all the Accounts
Receivable.  During the period beginning on the Closing Date and ending on the
last day of the sixth (6th) full calendar month after the Closing Date (the
“Collection Period”), Buyer shall use commercially reasonable efforts, as
Seller’s agent, to collect the Accounts Receivable in the usual and ordinary
course of business, using the Station’s credit, sales, and other appropriate
personnel in accordance with customary practices which may, at Buyer’s option,
include referral to a collection agency.  Notwithstanding the foregoing, Buyer
shall not be required to institute legal proceedings on Seller’s behalf to
enforce the collection of any Accounts Receivable.  Buyer shall not adjust any
Accounts Receivable or grant credit without Seller’s written consent, and Buyer
shall not pledge, secure, or otherwise encumber such Accounts Receivable or the
proceeds therefrom.  On or before the twelfth (12th) business day after the end
of each calendar month during the Collection Period, Buyer shall remit to Seller
collections received by Buyer with respect to the Accounts Receivable, together
with a report of all amounts collected with respect to the Accounts Receivable
during, as the case may be, the period from the Closing or the beginning of such
month through the end of such month, less any sales commissions or collection
costs incurred by Buyer during the respective periods with respect to those
Accounts Receivable.

 

(b)                                 Any payments received by Buyer during the
Collection Period from any Person that is an account debtor with respect to any
account disclosed in the list of Accounts Receivable delivered by Seller to
Buyer shall be applied first to the invoice designated by the account debtor
and, if none, such payment shall be applied to the oldest account which is not
disputed.  Buyer shall incur no liability to Seller for any uncollected account,
other than as a result of Buyer’s breach of its obligations under this
Section 6.3.  Prior to the end of the Collection Period, Seller, or any agent of
Seller, shall not make any direct solicitation of the account debtors for
payment.  After the end of the Collection Period, Seller shall have the right,
at its expense, to assist and participate with Buyer in the collection of unpaid
Accounts Receivable, provided, however, Seller’s collection efforts shall be
commercially reasonable and consistent with its past practices and shall not
include the institution of legal proceedings without Buyer’s consent (not to be
unreasonably withheld) unless Buyer shall have instituted its own legal
proceedings against such account debtor.

 

(c)                                  At the end of the Collection Period, Buyer
shall provide Seller access and the right to copy all files concerning the
collection or attempts to collect the Accounts Receivable, and Buyer’s
responsibility for the collection of the Accounts Receivable shall cease.

 

6.4.                              Allocation of Purchase Price. Buyer and Seller
shall mutually agree upon a statement (the “Allocation Statement”) setting forth
the value of the Purchased Assets, which shall be used for the allocation of the
Purchase Price (together with the Assumed Liabilities) among the Purchased
Assets.  Seller and Buyer agree to report an allocation of such Purchase Price
among the Purchased Assets in a manner entirely consistent with the Allocation
Statement and agree to act in accordance with such Allocation Statement in the
preparation of financial

 

25

--------------------------------------------------------------------------------


 

statements and filing of all Tax Returns (including, without limitation, filing
Internal Revenue Service Form 8594 with its federal income tax return for the
taxable year that includes the Closing Date) and in the course of any Tax audit,
Tax review or Tax litigation matter relating hereto.  If Seller and Buyer are
unable to agree on such allocation, Seller and Buyer agree to retain a
nationally recognized appraisal firm experienced in valuing television broadcast
properties to appraise the Purchased Assets.  The appraisal firm shall perform
such appraisal promptly.  Seller and Buyer shall each pay one-half (1/2) of the
costs of such appraisal.

 

6.5.                              Access to Books and Records after Closing. 
From and after the Closing Date, to the extent reasonably requested by Buyer,
Seller shall provide Buyer access and the right to copy any books and records
relating to the Purchased Assets, but not included in the Purchased Assets. 
From and after the Closing Date, to the extent reasonably requested by Seller,
Buyer shall provide Seller access and the right to copy any books and records
relating to the Purchased Assets that are included in the Purchased Assets. 
Buyer and Seller shall each retain any such books and records for a period of
three (3) years (or such longer period as may be required by law or good
business practice) following the Closing Date All such copies shall be made at
the expense of the requesting party.

 

6.6.                              Employee Matters.

 

(a)                                  Upon consummation of the Closing hereunder,
Buyer shall offer employment as an employee “at will” to each of the Employees
of the Station (including those on leave of absence, whether short-term,
long-term, family, maternity, disability, paid, unpaid or other), except for the
General Manager of the Station and the two employees to be employed by Licensee
as listed on Schedule 6.6, at a comparable salary or wage, position, and place
of employment as held by each such Employee immediately prior to the Closing
Date (such Employees who accept such offers of employment are referred to herein
as the “Transferred Employees”).

 

(b)                                 Except as provided otherwise in this
Section 6.6, Seller shall pay, discharge, and be responsible for (a) all salary,
wages and commissions (including bonuses, vacation pay and personal leave pay
accruing to the Closing Date) arising out of or relating to the employment of
the Employees prior to the Closing Date, and (b) any employee benefits arising
under the Benefit Plans or Benefit Arrangements of Seller and its Affiliates
during the period prior to such Closing Date.  From and after the Closing Date,
Buyer shall pay, discharge, and be responsible for all salary, wages, and
benefits (including bonuses, vacation pay and personal leave pay accruing from
and after the Closing Date) arising out of or relating to the employment of the
Transferred Employees by Buyer on and after the Closing Date.  Buyer shall be
responsible for all severance liabilities and all COBRA liabilities for any
Transferred Employees of the Station terminated after the Closing Date.  Seller
shall be responsible for all severance liabilities, all COBRA liabilities, and
any and all other liabilities for any Employees of the Station who do not become
Transferred Employees.

 

(c)                                  Buyer shall cause all Transferred Employees
as of the Closing Date to be eligible to participate in its “employee welfare
benefit plans” and “employee pension benefit plans” (as defined in
Section 3(1) and 3(2) of ERISA, respectively) of Buyer in which similarly
situated employees of Buyer are generally eligible to participate; provided,
however, that Buyer shall

 

26

--------------------------------------------------------------------------------


 

credit each Transferred Employee with the period of years of service with
Seller, any Affiliate of Seller or any prior owner of the Station in determining
eligibility to participate and vesting in such plans; and provided further that
Buyer shall waive any pre-existing condition limitation under Buyer’s “employee
welfare benefit plans” for any condition of a Transferred Employee (or eligible
spouse and dependents) except to the extent that any such limitation actually
applied to such Transferred Employees prior to the Closing Date.

 

(d)                                 For purposes of any length of service
requirements, waiting period, vesting periods, or differential benefits based on
length of service in any such plan for which a Transferred Employee may be
eligible after the Closing (but not for benefit accrual purposes under any
defined benefit plan), Buyer shall ensure that, to the extent permitted by law
and the terms of such plan, service by such Transferred Employee with Seller,
any Affiliate of Seller, or any prior owner of the Station shall be deemed to
have been service with the Buyer.  In addition, Buyer shall ensure that each
Transferred Employee receives credit under any welfare benefit plan of Buyer for
any deductibles or co-payments paid by such Transferred Employee and his or her
dependents for the current plan year under a plan maintained by Seller or any
Affiliate of Seller to the extent allowable under any such plan.  At the
Closing, Seller shall deliver to Buyer Schedule 6.6 setting forth Seller’s good
faith estimate of all accrued and unpaid bonuses and all accrued but unused
vacation time and personal leave time, and unused sick time, of each Employee as
of April 30, 2005. To the extent any claim with respect to accrued bonuses,
vacation leave, personal leave or sick leave is lodged against Seller with
respect to any Transferred Employee, Buyer shall indemnify, defend and hold
harmless Seller from and against any and all losses, directly or indirectly, as
a result of or based upon or arising from the same, provided, that in the case
of accrued bonuses, accrued vacation leave and accrued personal leave, such
indemnity shall apply only to the extent the Purchase Price was reduced pursuant
to Section 2.3(b) as a result of the proration of such liability.

 

(e)                                  As soon as practicable following the
Closing Date, Buyer shall cause its defined contribution plan to accept any
“eligible rollover distribution” (as such term is defined in Section 401(a)(31)
of the Code) from a Transferred Employee.

 

(f)                                    Nothing in this Agreement shall be
construed to provide employees of Seller with any rights under this Agreement,
and no Person, other than the parties hereto, is or shall be entitled to bring
any action to enforce any provision of this Agreement against any of the parties
hereto, and the covenants and agreements set forth in this Agreement shall be
solely for the benefit of, and shall only be enforceable by, the parties hereto
and their respective successors and assigns as permitted hereunder.

 

6.7.                              Public Announcements.  Seller and Buyer shall
consult with each other before issuing any press releases or otherwise making
any public statements with respect to this Agreement or the transactions
contemplated herein and shall not issue any such press release or make any such
public statement without the prior written consent of the other party, which
shall not be unreasonably withheld; provided, however, that a party may, without
the prior written consent of the other party, issue such press release or make
such public statement as may be required by Law or any listing agreement with a
national securities exchange to which SBG or Buyer is a party if it has used all
reasonable efforts to consult with the other party and to obtain such party’s
consent but has been unable to do so in a timely manner.

 

27

--------------------------------------------------------------------------------


 

6.8.                              Bulk Sales Law.  Buyer hereby waives
compliance by Seller, in connection with the transactions contemplated hereby,
with the provisions of any applicable bulk transfer laws.

 

6.9.                              Title Insurance.  Seller shall cooperate with
Buyer in obtaining the commitment of a title insurance company reasonably
satisfactory to Buyer agreeing to issue to Buyer, at standard rates, ALTA [1992]
Form extended coverage title insurance policies, insuring Buyer’s interest in
the Owned Real Property (the “Title Commitment”).  The costs of the Title
Commitment and the policy to be issued pursuant to the Title Commitment shall be
paid by Buyer.

 

6.10.                        Surveys.  Seller shall cooperate with Buyer in
obtaining surveys performed by surveyors reasonably acceptable to Buyer, at
Buyer’s expense, sufficient to remove any “survey exception” from the title
insurance policies to be issued pursuant to the Title Commitments.

 

6.11.                        Non-Solicitation.  SBG and Seller shall not, and
shall not permit any of their Affiliates to, beginning on the Closing Date and
continuing for a period of two (2) years thereafter, without the prior written
approval of Buyer, directly or indirectly, hire, solicit, encourage, entice or
induce any Person who is a Transferred Employee to terminate his or her
employment with Buyer; provided, however, that this provision shall not prohibit
Seller or any Affiliate from making a general, public solicitation or a general,
industry-wide solicitation for employment, or from hiring any of Buyer’s
employees who respond to such a solicitation.  SBG agrees that any remedy at law
for any breach by it of this Section 6.11 would be inadequate, and Buyer would
be entitled to injunctive relief in such a case, in addition to any other
remedies at law to which Buyer may be entitled.  If it is ever held that the
restrictions placed on SBG by this Section 6.11 are too onerous and are not
necessary for the protection of Buyer, then the parties agree that any court of
competent jurisdiction may reduce the duration or scope hereof, or delete
specific words or phrases, and in its reduced form such provision will then be
enforceable and will be enforced.

 

6.12.                        Assignment of the Station Studio Lease.  Seller
shall use commercially reasonable efforts to obtain the consent of the landlord
to assign the WEMT studio and office lease to Buyer after Closing, except that
Buyer must lease the STL tower back to Seller, on substantially the same terms,
until the Closing under the WEMT License Agreement..  Seller shall use
commercially reasonable efforts to obtain the consent of the landlord to assign
the Tower Space Lease Agreement to Buyer, with the right to sublease a portion
of the premises back to Seller, on substantially the same terms, until the
Closing under the WEMT License Agreement.  To the extent that Seller is not able
to obtain any of the foregoing consents, the provisions of Section 6.16 below
shall apply.

 

6.13.                        Control of the Station.  Buyer shall not, directly
or indirectly, control, supervise or direct, or attempt to control, supervise or
direct, the operations of the Station; those operations, including complete
control and supervision of all of the Station’s programs, employees and
policies, shall be the sole responsibility of Seller.

 

6.14.                        SBG Guaranty  By its execution hereof with respect
to this Section 6.14 and Section 6.11, SBG irrevocably and unconditionally
guarantees to Buyer the full, complete and timely performance by Seller of any
and all obligations of Seller under this Agreement, including

 

28

--------------------------------------------------------------------------------


 

without limitation, the indemnification obligations of Seller under Section 10
hereof.  This guaranty shall remain in full force and effect so long as Seller
shall have any obligations or liabilities hereunder.  This guaranty shall be
deemed a continuing guaranty and the waivers of SBG herein shall remain in full
force and effect until the satisfaction in full of all of Seller’s obligations
hereunder.  If any default shall occur by Seller in its performance or
satisfaction of any of its obligations hereunder, then SBG will itself perform
or satisfy, or cause to be performed or satisfied, such obligations immediately
upon notice from Buyer specifying in summary form the default.  This guaranty is
an absolute, unconditional and continuing guaranty of payment and performance
which shall remain in full force and effect without respect to future changes in
conditions, including any change of law.  SBG agrees that its obligations
hereunder shall not be contingent upon the exercise or enforcement by Buyer of
whatever remedies it may have against Seller.  To the maximum extent permitted
by law, SBG hereby waives: (i) notice of acceptance hereof; (ii) notice of any
adverse change in the financial condition of Seller or of any other fact that
might increase SBG’s risk hereunder; and (iii) presentment, protest, demand,
action or delinquency in respect of any of Seller’s obligations hereunder.

 

6.15.                        Network Discussions.  SBG will keep Buyer apprised
of the status of its negotiations with Fox Broadcasting Company and its
affiliates regarding the Station’s network affiliation agreement.  SBG will take
such other actions as identified on Schedule 6.15.

 

6.16.                        Deferred Consents.  Anything in this Agreement to
the contrary notwithstanding, this Agreement shall not constitute an agreement
to assign or transfer any Contract or any claim, right, or benefit arising
thereunder or resulting therefrom, if an attempted assignment or transfer
thereof, without the consent of a third party thereto would constitute a breach
thereof or in any way materially adversely affect the rights of the Buyer or
Seller thereunder.  If such consent (a “Deferred Consent”) is not obtained, or
if an attempted assignment or transfer thereof would be ineffective or would
materially adversely affect the rights or benefits thereunder so that the Buyer
would not receive all such rights and benefits, then (i) Seller and Buyer will
cooperate, in all reasonable respects, to obtain such Deferred Consents as soon
as practicable; provided that neither Seller nor Buyer shall have any obligation
(y) to expend funds to obtain any Deferred Consent, other than ministerial
processing fees, and  out-of-pocket expenses to their respective attorney or
other agents incurred in connection with obtaining any Deferred Consent, or (z)
to agree to any adverse change in any License or Assumed Contract in order to
obtain a Deferred Consent, and (ii) until such Deferred Consent is obtained,
Seller and Buyer will cooperate in all reasonable respects to provide to the
Buyer the benefits and rights under the Contract to which such Deferred Consent
relates (with the Buyer responsible for all the liabilities and obligations
thereunder to the extent relating to the period after the Closing Date).  In
particular, in the event that any such Deferred Consent is not obtained prior to
Closing, then Buyer and Sellers shall enter into such arrangements (including
subleasing or subcontracting if permitted) to provide to the parties the
economic and operational equivalent of obtaining such Deferred Consent and
assigning or transferring such Contract, including enforcement for the benefit
of the Buyer of all claims or rights or benefits arising thereunder, and the
performance by the Buyer of the obligations thereunder on a prompt and punctual
basis.

 

29

--------------------------------------------------------------------------------


 

SECTION 7:  CONDITIONS TO OBLIGATIONS OF BUYER AND SELLER

 

7.1.                              Conditions to Obligations of Buyer.  All
obligations of Buyer at the Closing hereunder are subject, at Buyer’s option, to
the fulfillment prior to or at the Closing Date of each of the following
conditions:

 

(a)                                  Representations and Warranties.  All
representations and warranties of Seller contained in this Agreement shall be
true and complete at and as of the Closing Date as though made at and as of that
time (except for representations and warranties that speak as of a specific date
or time which need only be true and complete as of such date or time), except
where the failure to be true and complete does not have a Material Adverse
Effect.

 

(b)                                 Covenants and Conditions.  Seller shall have
performed and complied with all covenants, agreements, and conditions required
by this Agreement to be performed or complied with by it prior to or on the
Closing Date, except where the failure to have performed and complied does not
have a Material Adverse Effect.

 

(c)                                  Governmental Authorizations.  On the
Closing Date, Licensee shall be the holder of the FCC Licenses.

 

(d)                                 Deliveries.  Seller shall have made or stand
willing to make all the deliveries to Buyer described in Section 8.2.

 

(e)                                  Absence of Proceedings.  No injunction,
restraining order or decree of any nature of any Governmental Authority of
competent jurisdiction shall be in effect enjoining or preventing consummation
of the transactions contemplated by this Agreement.

 

(f)                                    WEMT License Agreement and JSA.  The WEMT
License Agreement and JSA shall have been executed and delivered by the parties
thereto.

 

7.2.                              Conditions to Obligations of Seller.  All
obligations of Seller at the Closing hereunder are subject, at Seller’s option,
to the fulfillment prior to or at the Closing Date of each of the following
conditions:

 

(a)                                  Representations and Warranties.  All
representations and warranties of Buyer contained in this Agreement shall be
true and complete in all material respects at and as of the Closing Date as
though made at and as of that time (except for representations and warranties
that speak as of a specific date or time which need only be true and complete as
of such date or time).

 

(b)                                 Covenants and Conditions.  Buyer shall have
performed and complied in all material respects with all covenants, agreements,
and conditions required by this Agreement to be performed or complied with by it
prior to or on the Closing Date.

 

(c)                                  WEMT License Agreement and JSA.  The WEMT
License Agreement and JSA shall have been executed and delivered by the parties
thereto.

 

30

--------------------------------------------------------------------------------


 

(d)                                 Tower Lease Agreement.  Buyer shall have
executed the Tower Lease Agreement leasing to Licensee and/or Seller space on
the tower and in the building located on the Owned Real Property in the form
attached hereto as Exhibit A.

 

(e)                                  Deliveries.  Buyer shall have made or stand
willing to make all the deliveries described in Section 8.3.

 

SECTION 8:  CLOSING AND CLOSING DELIVERIES

 

8.1.                              Closing.

 

(a)                                  Closing Date.  The Closing Date shall be
May 16, 2005 (the “Closing Date”).  The parties acknowledge and agree that they
are executing this Agreement and Closing simultaneously.

 

(b)                                 Closing Place. The Closing shall be held at
10706 Beaver Dam Road, Hunt Valley, Maryland 21030, or any other place that is
mutually agreed upon by Buyer and Seller.

 

8.2.                              Deliveries by Seller.  Prior to or on the
Closing Date, Seller shall deliver to Buyer the following, in form and substance
reasonably satisfactory to Buyer and its counsel:

 

(a)                                  Conveyancing Documents.  Duly executed
deeds in form and quality equivalent to the deeds by which Seller obtained
title, bills of sale, motor vehicle titles, assignments, and other transfer
documents that are sufficient to vest good and marketable title to the Purchased
Assets being transferred at the Closing in the name of Buyer (or, in the case of
any Owned Real Estate, in the name of Appalachian as Buyer’s designee), free and
clear of all Liens except for Permitted Encumbrances, including the following:

 

(i)                                     Assignment and Assumption of Contracts
Agreement  in the form attached hereto as Exhibit B;  and

 

(ii)                                  Bill of Sale in the form of attached
hereto as Exhibit C.

 

(b)                                 Officer’s Certificate.  A certificate, dated
as of the Closing Date, executed by an officer of Seller, certifying:  (i) that
the representations and warranties of Seller contained in this Agreement are
true and complete as of the Closing Date as though made on and as of that date
(except for representations and warranties that speak as of a specific date or
time, which need only be true and complete as of such date or time), except to
the extent that the failure of such representations and warranties shall not
have had a Material Adverse Effect, and (ii) that Seller has in all respects
performed and complied with all of its obligations, covenants, and agreements in
this Agreement to be performed and complied with on or prior to such Closing
Date, except to the extent that the failure to perform such covenants shall not
have had a Material Adverse Effect.

 

(c)                                  Secretary’s Certificate.  A certificate,
dated as of the Closing Date, executed by each of the Seller’s secretaries,
members, partners, or designees, as the case may be: (i) certifying that the
resolutions, as attached to such certificate, were duly adopted by Seller’s
Board of Directors and shareholders (if required) (or by the general partner in
the case of a partnership or

 

31

--------------------------------------------------------------------------------


 

by the members in the case of a limited liability company), authorizing and
approving the execution of this Agreement and the consummation of the
transaction contemplated hereby and that such resolutions remain in full force
and effect; and (ii) providing, as attachments thereto, the Articles of
Incorporation and Bylaws (or other organizational documents) of Seller.

 

(d)                                 Good Standing Certificates.  To the extent
available from the applicable jurisdictions and to the extent applicable to the
Station, copies of certificates as to the formation and/or good standing of
Seller issued by the appropriate Governmental Authorities in the states of
organization and each jurisdiction in which Seller is qualified to do business,
each such certificate (if available) to be dated a date not more than a
reasonable number of days to the Closing Date.

 

(e)                                  United States Real Property Interest
Certificates.  Seller shall have executed and delivered to Buyer certificates of
non foreign status satisfying the requirements of Treasury Regulations
Section 1.1445-2(b).

 

(f)                                    Real Estate Documents.  Standard
documentation (including certain affidavits of Seller) that may be reasonably
requested of Seller by Buyer’s counsel in connection with Buyer obtaining title
insurance policies relating to the Owned Real Property.

 

(g)                                 JSA.  The JSA, duly executed by Seller.

 

(h)                                 Tower Lease Agreement.  The Tower Lease
Agreement, duly executed by Seller and/or Licensee.

 

(i)                                     Other Documents.  Such other documents
reasonably requested by Buyer or its counsel for complete implementation of this
Agreement and consummation of the transaction contemplated hereby, including any
release of Liens encumbering the Purchased Assets (other than Permitted
Encumbrances).

 

8.3.                              Deliveries by Buyer.  Prior to or on the
Closing Date, Buyer shall deliver to Seller the following, in form and substance
reasonably satisfactory to Seller and its counsel:

 

(a)                                  Payment.  The payment of the Purchase Price
as described in Section 2.4(a).

 

(b)                                 Officer’s Certificate.  A certificate, dated
as of the Closing Date, executed on behalf of an officer of the Buyer,
certifying (i) that the representations and warranties of Buyer contained in
this Agreement are true and complete in all material respects as of the Closing
Date as though made on and as of that date, and (ii) that Buyer has in all
material respects performed and complied with all of its obligations, covenants,
and agreements in this Agreement to be performed and complied with, on, or prior
to the Closing Date.

 

(c)                                  Secretary’s Certificate.  A certificate,
dated as of the Closing Date, executed by Buyer’s Secretary:  (i) certifying
that the resolutions, as attached to such certificate, were duly adopted by
Buyer’s Board of Directors, authorizing and approving the execution of this
Agreement and the consummation of the transaction contemplated hereby and that
such resolutions remain in full force and effect; and (ii) providing, as an
attachment thereto, Buyer’s Certificate of Incorporation and Bylaws.

 

32

--------------------------------------------------------------------------------


 

(d)                                 Assumption Agreements.  Appropriate
assumption agreements executed by Buyer pursuant to which Buyer shall assume and
undertake to perform Seller’s obligations and liabilities to the extent provided
under this Agreement, including, without limitation, the Assignment and
Assumption of Contracts in the form attached hereto as Exhibit B.

 

(e)                                  Good Standing Certificates.  To the extent
available from the applicable jurisdictions, copies of certificates as to the
formation and/or good standing of Buyer issued by the appropriate governmental
authorities in the state of organization and each jurisdiction in which Buyer is
qualified to do business, each such certificate (if available) to be dated a
date not more than a reasonable number of days prior to the Closing Date.

 

(f)                                    JSA.  The JSA, duly executed by
Appalachian and Buyer.

 

(g)                                 Tower Lease Agreement. The Tower Lease
Agreement, duly executed by Buyer.

 

(h)                                 Other Documents.  Such other documents
reasonably requested by Seller or its counsel for complete implementation of
this Agreement and consummation of the transactions contemplated hereby.

 

SECTION 9:  INTENTIONALLY DELETED

 

SECTION 10:  SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION;
CERTAIN REMEDIES

 

10.1.                        Survival of Representations.  All representations
and warranties, covenants, and agreements of Seller and Buyer contained in or
made pursuant to this Agreement or in any certificate furnished pursuant hereto
shall survive the Closing Date and shall remain in full force and effect to the
following extent:  (a) representations and warranties shall survive for a period
of twelve (12) months after the Closing Date; (b) except as otherwise provided
herein, the covenants and agreements which, by their terms, survive the Closing
shall continue in full force and effect until fully discharged; (c) Seller’s
obligation to pay, perform or discharge the Retained Liabilities shall survive
the Closing until such Retained Liabilities have been paid, performed or
discharged in full by Seller; and (d) any representation, warranty, covenant, or
agreement that is the subject of a claim which is asserted in a reasonably
detailed writing prior to the expiration of the survival period set forth in
this Section 10.1 shall survive with respect to such claim or dispute until the
final resolution thereof; provided that the covenants and agreements set forth
in Section 6.1 (Confidentiality), Section 6.2 (Cooperation), Section 6.3
(Accounts Receivable), Section 6.4 (Purchase Price Allocation), Section 6.5
(Books and Records), Section 6.6 (Employees), Section 11.1 (Fees and Expenses),
Section 11.2 (Notices), and Section 11.3 (Benefit and Binding Effect) shall
survive the Closing for the period provided therein or, if no period is
specified, in perpetuity.  Notwithstanding the foregoing, the representations
and warranties with respect to Sections 3.2, 3.9, 3.11 and 4.2 shall survive
until expiration of the applicable statute of limitations, and the
representations and warranties with respect to Section 3.16 shall survive for a
period of two (2) years after the Closing Date.

 

10.2.                        Indemnification by Seller.  After the Closing, but
subject to Sections 10.1 and 10.5, Seller hereby agrees to indemnify and hold
Buyer harmless from and against and with respect to and shall reimburse Buyer
for:

 

33

--------------------------------------------------------------------------------


 

(a)                                  any Loss arising out of or resulting from
any untrue representation, breach of warranty, or nonfulfillment of any covenant
by Seller contained in this Agreement or in any certificate, document, or
instrument delivered to Buyer under this Agreement;

 

(b)                                 any and all obligations of Seller not
assumed by Buyer pursuant to this Agreement, including the Retained Liabilities;

 

(c)                                  any Loss arising out of or resulting from
the failure of the parties to comply with the provisions of any bulk sales law
applicable to the transfer of the Purchased Assets; and

 

(d)                                 any and all obligations or Loss arising out
of or resulting from the operation or ownership of the Station prior to the
Closing (except any losses, liabilities, or damages for which Buyer has received
a reduction in the Purchase Price), including any liabilities arising under the
Business Licenses or the Assumed Contracts to the extent that they relate to
events occurring prior to the Closing Date.

 

10.3.                        Indemnification by Buyer.  After the Closing, but
subject to Sections 10.1 and 10.5, Buyer hereby agrees to indemnify and hold
Seller harmless against and with respect to and shall reimburse Seller for:

 

(a)                                  any and all Loss arising out of or
resulting from any untrue representation, breach of warranty, or nonfulfillment
of any covenant by Buyer contained in this Agreement or in any certificate,
document, or instrument delivered to Seller under this Agreement;

 

(b)                                 any and all obligations of Seller assumed by
Buyer pursuant to this Agreement;

 

(c)                                  any and all Assumed Liabilities; and

 

(d)                                 any and all obligations or Loss arising out
of or resulting from the operation or ownership of the Station after the
Closing, except any losses, liabilities, or damages for which Seller has
received an adjustment in its favor.

 

10.4.                        Procedure for Indemnification.  The procedure for
indemnification shall be as follows:

 

(a)                                  The party claiming indemnification (the
“Claimant”) shall promptly give notice to the party from which indemnification
is claimed (the “Indemnifying Party”) of any claim, whether between the parties
or brought by a third party, specifying in reasonable detail the factual basis
for the claim (to the extent known or reasonably available to the Claimant), the
amount thereof, estimated in good faith, all with reasonably particularity and
containing a reference to the provisions of this Agreement in respect of which
such indemnification claim shall have occurred.  If the claim relates to an
action, suit, or proceeding filed by a third party against Claimant, such notice
shall be given by Claimant within fifteen (15) business days after written
notice of such action, suit, or proceeding was given to Claimant, provided,
however, that the failure or delay of the Claimant to provide such notice (or
other required deliveries) shall not release the Indemnifying Party from any of
its obligations under this Section 10 unless (and then solely to the extent) the
Indemnifying Party is materially prejudiced thereby.

 

34

--------------------------------------------------------------------------------


 

(b)                                 With respect to claims solely between the
parties, following receipt of notice from the Claimant of a claim, the
Indemnifying Party shall have thirty (30) days to make such investigation of the
claim as the Indemnifying Party deems necessary or desirable.  For the purposes
of such investigation, the Claimant agrees to make available to the Indemnifying
Party and its authorized representatives the information relied upon by the
Claimant to substantiate the claim.  If the Claimant and the Indemnifying Party
agree at or prior to the expiration of the thirty (30) day period (or any
mutually agreed upon extension thereof) to the validity and amount of such
claim, the Indemnifying Party shall immediately pay to the Claimant the full
amount of the claim.  If the Claimant and the Indemnifying Party do not agree
within the thirty (30) day period (or any mutually agreed upon extension
thereof), the Claimant may seek appropriate remedy at law or equity.

 

(c)                                  With respect to any claim by a third party
as to which the Claimant is entitled to indemnification under this Agreement,
the Indemnifying Party shall have the right, at its own expense, to participate
in or assume control of the defense of such claim, and the Claimant shall
cooperate fully with the Indemnifying Party, subject to reimbursement for actual
out-of-pocket expenses incurred by the Claimant as the result of a request by
the Indemnifying Party, provided, however, that Indemnifying Party may not
assume control of the defense unless it affirms in writing its obligation to
indemnify Claimant for any damages incurred by Claimant with respect to such
third-party claim.  If the Indemnifying Party elects to assume control of the
defense of any Third Party Claim, then (i) the Indemnifying Party shall be
required to conduct the defense of the Third Party Claim diligently and in good
faith, (ii) the Claimant shall have the right to participate in the defense of
such claim at its own expense and shall not settle or compromise the Third Party
Claim and (iii) the Indemnifying Party shall have the power and authority to
settle or consent to the entry of judgment in respect of the Third Party Claim
without the consent of the Claimant if the judgment or settlement results only
in the payment by the Indemnifying Party of the full amount of money damages and
includes a release of the Claimant from any and all liability thereunder.  The
Indemnifying Party may not settle any claim that would reasonably be expected to
have an adverse effect on the Claimant without the Claimant’s written consent. 
If the Indemnifying Party does not elect to assume control or otherwise
participate in the defense of any third-party claim, it shall be bound by the
results obtained in good faith by the Claimant with respect to such claim.

 

(d)                                 If a claim, whether between the parties or
by a third party, requires immediate action, the parties will make every effort
to reach a decision with respect thereto as expeditiously as possible.

 

(e)                                  The indemnification rights provided in
Section 10.2 and Section 10.3 shall extend to the members, partners,
shareholders, officers, directors, employees, representatives, successors and
assigns and affiliated entities of any Claimant although for the purpose of the
procedures set forth in this Section 10.4, any indemnification claims by such
parties shall be made by and through the Claimant.

 

10.5.                        Certain Limitations.

 

(a)                                  Notwithstanding anything in this Agreement
to the contrary, in the absence of fraud, neither party shall indemnify or
otherwise be liable to the other party with respect to any

 

35

--------------------------------------------------------------------------------


 

claim for any breach of a representation or warranty, or for the breach of any
covenant contained in this Agreement, unless notice of the claim is given within
the relevant survival period specified in Section 10.1.

 

(b)                                 Notwithstanding anything in this Agreement
to the contrary, in the absence of fraud, and except with respect to Buyer’s
Loss attributable to matters described in Section 10.2(b), Seller shall not be
liable to Buyer in respect of any indemnification hereunder except to the extent
that (i) the aggregate amount of Buyer’s Loss (together with any Loss suffered
by Aurora under the WEMT License Agreement) exceeds Seventy Five Thousand
Dollars ($75,000.00) (the “Threshold Amount”) (and then only to the extent such
Loss exceeds the Threshold Amount); provided that all materiality qualifications
in the representations and warranties of an Indemnifying Party with respect to
which the other party as Claimant shall claim Loss shall be disregarded solely
for purposes of determining the occurrence of any untrue representation or
breach of warranty and the amount of Loss to be counted towards the Threshold
Amount; and provided, further, that the foregoing shall not apply to any amounts
owed in connection with the Purchase Price or the proration adjustment thereof.

 

(c)                                  Notwithstanding anything in this Agreement
to the contrary, in the absence of fraud, and except with respect to Buyer’s
Loss attributable to matters described in Section 10.2(b), Seller shall be
liable to indemnify Buyer hereunder only to the extent the total amount of
Buyer’s Loss (together with any loss suffered by Aurora under the WEMT License
Agreement) in excess of the Threshold Amount is less (in the aggregate) than One
Million Dollars ($1,000,000.00) (the “Indemnity Cap”).

 

(d)                                 Notwithstanding any other provision of this
Agreement to the contrary, in no event shall a party be entitled to
indemnification for such party’s incidental, special, exemplary or punitive
damages, regardless of the theory of recovery.  Each party hereto agrees to use
reasonable efforts to mitigate any losses, which form the basis for any claim
for indemnification hereunder.

 

(e)                                  Notwithstanding any other provision of this
Agreement to the contrary, in no event shall the Threshold Amount or the
Indemnity Cap apply to (i) breaches of Seller’s representations and warranties
contained in Sections 3.2 (Authorization and Binding Obligation), 3.9 (Title to
Properties), 3.11 (Taxes), and 3.19 (Broker); or (ii) Seller’s obligations with
respect to any Excluded Assets or Retained Liabilities.

 

(f)                                    In the event that Buyer, as Indemnifying
Party, shall be obligated to pay any Loss hereunder with respect to any
indemnity claim by Seller, as Claimant, and Buyer or Appalachian shall be
obligated to pay or shall have paid a Performance Penalty pursuant to the JSA
(and as defined therein) with respect to the events giving rise to such Loss,
then the amount of such Loss payable by Buyer shall be reduced by and to the
extent of the amount of the Performance Penalty paid to Seller less any separate
damages payable to Seller with respect to such events pursuant to the JSA.

 

(g)                                 Neither Buyer nor Seller as Claimant shall
be entitled to indemnity pursuant to Sections 10.2 or 10.3, as the case may be,
from the other party as Indemnifying Party with respect to such Indemnifying
Party’s breach of any of its representations, warranties, covenants

 

36

--------------------------------------------------------------------------------


 

or agreements contained herein to the extent that the inaccuracy of any such
representation, or the breach of any such warranty, covenant or agreement is
caused by any breach by or failure of Claimant or its employees or agents in
performing or complying with Claimant’s obligations, covenants and agreements
set forth in the JSA.

 

10.6.                        Tax Treatment of Indemnity Payments.  Buyer and
Seller agree to treat any indemnity payment made pursuant to this Agreement as
an adjustment to the Purchase Price for all Tax purposes, unless otherwise
required by Law.

 

SECTION 11:  MISCELLANEOUS

 

11.1.                        Fees and Expenses; Transfer Taxes. 

 

(a)                                  Buyer and Seller shall each pay one-half
(1/2) of any filing fees, transfer taxes, document stamps, or other charges
levied by any governmental entity (other than income, sale, use and transfer
Taxes, which shall be the responsibility of Seller) on account of the transfer
of the Purchased Assets from Seller to Buyer.

 

(b)                                 Except as otherwise provided in this
Agreement, each party shall pay its own expenses incurred in connection with the
authorization, preparation, execution, and performance of this Agreement,
including all fees and expenses of counsel, accountants, agents and
representatives, and each party shall be responsible for all fees or commissions
payable to any finder, broker, advisor, or similar Person retained by or on
behalf of such party.

 

11.2.                        Notices.  All notices, demands, requests or other
communications required or permitted to be given under the provisions of this
Agreement shall be (a) in writing, (b) sent by facsimile (with receipt
personally confirmed by telephone), delivered by personal delivery, or sent by
overnight commercial delivery service or certified mail, return receipt
requested, (c) deemed to have been given and delivered on the date telecopied
with receipt confirmed, the date of personal delivery, or the date set forth in
the records of the delivery service or on the return receipt, and (d) addressed
as follows:

 

To Buyer:

 

BlueStone Television Inc.

8415 E. 21st Street N., Suite 120

Wichita, KS 67206

Attn:  Sandy DiPasquale

Telephone:  (316) 315-0076

Facsimile:  (316) 315-0345

 

With a required copy to:

 

Providence Equity Partners, Inc.

50 Kennedy Plaza

Providence, RI 02903

Attention:  Albert J. Dobron, Jr.

Telephone No.:  401-751-1700

 

37

--------------------------------------------------------------------------------


 

Facsimile No.:  401-751-1790

 

Edwards & Angell, LLP

2800 Financial Plaza

Providence, RI  02903

Attn:  Christopher Graham

Telephone:  (401) 274-9200

Facsimile:  (401) 276-6625

 

To Seller:

 

c/o Sinclair Properties, LLC

10706 Beaver Dam Road

Hunt Valley, MD  21030

Attn:  President

Telephone:  (410) 568-1506

Facsimile:  (410) 568-1533

 

With a required copy to:

 

Sinclair Broadcast Group, Inc.

10706 Beaver Dam Road

Hunt Valley, MD  21030

Attn:  General Counsel

Telephone:  (410) 568-1524

Facsimile:  (410) 568-1537

 

or to any other or additional persons and addresses as the parties may from time
to time designate in a writing delivered in accordance with this Section 11.2.

 

11.3.                        Benefit and Binding Effect.

 

(a)                                  Buyer may not assign this Agreement to any
other party without the consent of Seller, which assignment, if consented to by
the Seller, shall not relieve Buyer of its obligations hereunder, provided that
Buyer may assign its rights hereunder (but not its obligations) to a
wholly-owned subsidiary of Buyer and Buyer may assign as collateral and grant a
security interest in all of its right, title and interest under this Agreement
(but not its obligations) to its lenders providing the financing hereof.  Seller
may assign, combine, merge, or consolidate with any Affiliate of Seller so long
as Seller or its successors and assigns are bound by the terms and conditions of
this Agreement in all respects as if such successors and assigns were original
parties hereto.  This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and permitted assigns.  No
Person, other than the parties hereto, is or shall be entitled to bring any
action to enforce any provision of this Agreement against any of the parties
hereto, and the covenants and agreements set forth in this Agreement shall be
solely for the benefit of, and shall be enforceable only by, the parties hereto
or their respective successors and assigns as permitted hereunder.

 

38

--------------------------------------------------------------------------------


 

11.4.                        Further Assurances.  The parties shall take any
actions and execute any other documents that may be necessary or desirable to
the implementation and consummation of this Agreement.

 

11.5.                        GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED,
CONSTRUED, AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
(WITHOUT REGARD TO THE CHOICE OF LAW PROVISIONS THEREOF).

 

11.6.                        Entire Agreement.  This Agreement, the Schedules
hereto, and all documents, certificates, and other documents to be delivered by
the parties pursuant hereto, collectively, represent the entire understanding
and agreement between Buyer and Seller with respect to the subject matter of
this Agreement.  This Agreement supersedes all prior negotiations between the
parties and cannot be amended, supplemented, or changed except by an agreement
in writing duly executed by each of the parties hereto.

 

11.7.                        Waiver of Compliance; Consents.  Except as
otherwise provided in this Agreement, any failure of any of the parties to
comply with any obligation, representation, warranty, covenant, agreement, or
condition herein may be waived by the party entitled to the benefits thereof
only by a written instrument signed by the party granting such waiver, but such
waiver or failure to insist upon strict compliance with such obligation,
representation, warranty, covenant, agreement, or condition shall not operate as
a waiver of, or estoppel with respect to, any subsequent or other failure. 
Whenever this Agreement requires or permits consent by or on behalf of any party
hereto, such consent shall be given in writing in a manner consistent with the
requirements for a waiver of compliance as set forth in this Section 11.7.

 

11.8.                        Headings.  The headings of the sections and
subsections contained in this Agreement are inserted for convenience only and do
not form a part or affect the meaning, construction or scope thereof.

 

11.9.                        Counterparts.  This Agreement may be signed in two
or more counterparts with the same effect as if the signature on each
counterpart were upon the same instrument.  Delivery of an executed counterpart
of a signature page to this Agreement by facsimile shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

[Signatures Begin on Following Page]

 

39

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed by the duly authorized
officers of Buyer and Seller as of the date first written above.

 

 

 

BLUESTONE TELEVISION, INC.

 

 

 

 

 

 

 

 

By:

/s/ John Grossi

 

 

Name:

John Grossi

 

 

Title:

Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

SINCLAIR PROPERTIES, LLC

 

 

 

 

 

 

 

 

By:

/s/ David B. Amy

 

 

 

Name:

David B. Amy

 

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

The undersigned hereby agrees to join as a Party to the foregoing Asset Purchase
Agreement pursuant to Section 6.14:

 

 

 

SINCLAIR BROADCAST GROUP, INC.

 

 

 

 

 

 

 

 

By:

/s/ David B. Amy

 

 

Name:

David B. Amy

 

 

Title:

Executive Vice President and Chief Financial Officer

 

40

--------------------------------------------------------------------------------


 

Pursuant to Item 601(b)(2) of Regulation S-K, we have omitted the following
schedules.  We will furnish supplementally any omitted schedule to the
Securities and Exchange Commission upon request.

 

SCHEDULE 2.2 (h)

 

Excluded Contracts

SCHEDULE 2.2 (p)

 

Excluded Assets

SCHEDULE 3.1

 

Organization and Authority of Sellers

SCHEDULE 3.3

 

Absence of Conflicting Agreements; Consents

SCHEDULE 3.4

 

Governmental Licenses

SCHEDULE 3.5

 

Real Property

SCHEDULE 3.6

 

Tangible Personal Property

SCHEDULE 3.6 (a)

 

Excluded Tangible Personal Property

SCHEDULE 3.7

 

Contracts

SCHEDULE 3.8

 

Intangibles

SCHEDULE 3.10

 

Financial Statements

SCHEDULE 3.11

 

Taxes

SCHEDULE 3.12

 

Insurance

SCHEDULE 3.14

 

Personnel and Employee Benefits

SCHEDULE 3.14 (g)

 

Labor Relations

SCHEDULE 3.15

 

Claims and Legal Actions

SCHEDULE 3.16

 

Environmental Compliance

SCHEDULE 3.18

 

Absence of Certain Changes or Events

SCHEDULE 3.20

 

Transactions with Affiliates

SCHEDULE 6.6

 

Employee Matters

SCHEDULE 6.15

 

Network Discussions

 

41

--------------------------------------------------------------------------------